      Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 1 of 82



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CONGREGATION OF RIDNIK, RABBI MOISHE
BERGER, CONGREGATION KOLLEL MEOR
YOSEF,    RABBI     DAVID     RIBIAT,
CONGREGATION KHAL BOSTON, RABBI
ABRAHAM HOROWITZ, and CHAIM CAHAN,

                            Plaintiffs,        Case No. 18-cv-11533

                -against-                      FIRST AMENDED
                                               COMPLAINT
VILLAGE OF AIRMONT, PHILIP GIGANTE,
VILLAGE OF AIRMONT BOARD OF TRUSTEES,          DEMAND FOR JURY TRIAL
VILLAGE OF AIRMONT ZONING BOARD OF
APPEALS, LAURIE DIFRANCESCO, BUILDING
DEPARTMENT OF THE VILLAGE OF AIRMONT,
LOUIS ZUMMO, PLANNING BOARD OF THE
VILLAGE OF AIRMONT, COMMUNITY DESIGN
REVIEW COMMITTEE, DAN KRAUSHAAR, EVE
MANCUSO,      STU  TURNER,   ADRIANA
BELTRANI, and SHLOMO POMERANZ,

                            Defendants.
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 2 of 82



        Plaintiffs Congregation Kollel Meor Yosef, Congregation of Ridnik, Congregation Khal

Boston, Rabbi David Ribiat, Rabbi Moishe Berger, Rabbi Abraham Horowitz, and Chaim Cahan

(collectively, the “Plaintiffs”), by and through their undersigned attorneys, file this Complaint

against the Village of Airmont, Philip Gigante, the Village of Airmont Board of Trustees, the

Village of Airmont Zoning Board of Appeals, Laurie DiFrancesco, the Building Department of

the Village of Airmont, Louis Zummo, the Planning Board of the Village of Airmont, the

Community Design Review Committee of the Village of Airmont, Dan Kraushaar, Eve Mancuso,

Stu Turner, Adriana Beltrani, and Shlomo Pomeranz (collectively, the “Defendants”), and

respectfully allege on information and belief as to all facts other than as to themselves as follows:

                                   NATURE OF THE ACTION

                             “Congress [government] shall make no law
                             respecting an establishment of religion, or
                             prohibiting the free exercise thereof”

        1.      In the Village of Airmont, New York (“Airmont” or the “Village”), the act of

congregating in a person’s home to pray together, study religious texts, or any other religious

activity without the Village’s approval is a criminal offense punishable by a fine of up to $1,000

per day or a year in jail.

        2.      For Hasidic Jews living in Airmont, seeking the Village’s approval for religious

gatherings places applicants in a process reminiscent of the curse of Tantalus. At great expense,

applicants prepare elaborate plans in order to obtain approval, which the Village uniformly

declines to provide. Instead, the Village dangles promises that the applications will be approved

in the future if certain modifications are made, only to then yank any hope of approval away even

after the applicants make the requested modifications. Instead of providing an approval or denial,




                                                  2
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 3 of 82



the Village requires applicants to satisfy new conditions, often citing purported problems with the

applicants’ plans on which Airmont officials had already signed-off.

       3.      Moreover, if the Village is unable to find a reason not to approve an applicant’s

plans, it simply refuses to vote on the application until it can generate new conditions for applicants

to meet. In the meantime, applicants are required to pay village officials hundreds of dollars per

hour to engage in this never-ending application process.

       4.      The Village’s process is designed to avoid judicial review by keeping applicants

embroiled in a perpetual administrative review until they can no longer afford to proceed or

determine that engaging in the process is futile. As federal courts have recognized, this is nothing

new.

       5.      Since its incorporation in 1991, Airmont has continuously engaged in a systematic

pattern and practice of unlawful discrimination against its Hasidic Jewish residents. Indeed, as

indicated below, Airmont was founded for the specific purpose of discriminating against Hasidic

Jews, and, through the years, its Board of Trustees and other government officials have pursued

Airmont’s anti-Hasidic mission with fervor.

       6.      The government conduct here at issue is but the latest example of a custom and

practice that began almost 30 years ago. Over that time it has taken various forms and has been

passed down to a new generation of those in power, but the common denominator has been an

unwritten government policy to frustrate, fatigue, discourage, delay, deter and deny the rights of

citizens to the free exercise of religion and assembly guaranteed by the First Amendment to the

Constitution of the United States. The discriminatory custom and practice of Airmont and its

officials must not be allowed to stand.




                                                  3
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 4 of 82



                                           PARTIES

        1.     Plaintiff Rabbi David Ribiat is a resident of the Village of Airmont, New York, and

the Rabbi of Plaintiff Congregation Kollel Meor Yosef.

        2.     Plaintiff Congregation Kollel Meor Yosef is an incorporated association organized

under the laws of New York, also known as Congregation Kollel Ohr Yaakov in Airmont, New

York.

        3.     Plaintiff Rabbi Moishe Berger is a resident of the Village of Airmont, New York,

and the Rabbi of Plaintiff Congregation of Ridnik, which is located in Plaintiff Berger’s home.

        4.     Plaintiff Congregation of Ridnik is an incorporated association organized under the

laws of New York, located in Airmont, New York.

        5.     Plaintiff Rabbi Abraham Horowitz is a resident of the Village of Airmont, New

York, and the Rabbi of Plaintiff Khal Boston, which is located in Plaintiff Horowitz’s home.

        6.     Plaintiff Congregation Khal Boston is an incorporated association organized under

the laws of New York, located in Airmont, New York.

        7.     Plaintiff Chaim Cahan is a resident of the Village of Airmont, New York.

        8.     Defendant Village of Airmont is a political subdivision of the State of New York,

with principal offices located in Airmont, Rockland County, New York.

        9.     Defendant Board of Trustees of the Village of Airmont is the legislative body of

Defendant Village of Airmont, with principal offices located in Airmont, Rockland County, New

York.

        10.    Defendant Paul Gigante is the former Mayor of the Village of Airmont and former

member of its Board of Trustees, has an office located at 251 Cherry Lane, Tallman, New York

10982, and was acting under the color of state and/or Village law during all relevant periods.



                                                4
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 5 of 82



Defendant Gigante is sued in his individual capacity and is a resident of Rockland County, New

York.

        11.    Defendant Building Department of the Village of Airmont is the department of the

Village of Airmont that is responsible for code enforcement, with principal offices located in

Airmont, Rockland County, New York.

        12.    Defendant Louis Zummo is a Village Building Inspector of the Village of Airmont,

a member of the CDRC, which issued one or more determinations that are challenged in this

proceeding, and was acting under the color of state and/or Village law during all relevant periods.

Defendant Zummo is sued in his individual capacity and is a resident of Rockland County, New

York.

        13.    Defendant Planning Board of the Village of Airmont, New York is a village

planning board duly organized under the laws of the State of New York, with principal offices

located in Airmont, Rockland County, New York.

        14.    Defendant Village of Airmont Zoning Board of Appeals is a village zoning board

of appeal duly organized under the laws of the State of New York, with principal offices located

in Airmont, Rockland County, New York. The Village Zoning Board of Appeals issued one or

more determinations that are challenged in this proceeding.

        15.    Defendant Laurie DiFrancesco is a member of the Village of Airmont Zoning

Board of Appeals, which issued one or more determinations that are challenged in this proceeding,

and was acting under the color of state and/or Village law during all relevant periods. Defendant

DiFrancesco is sued in her individual capacity and is a resident of Rockland County, New York.

        16.    Defendant Community Design Review Committee (“CDRC”) is a village zoning

board duly organized under the laws of the State of New York, with principal offices located in



                                                5
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 6 of 82



Airmont, Rockland County, New York. The CDRC issued one or more determinations that are

challenged in this proceeding.

       17.     Defendant Dan Kraushaar is the former Village Attorney and a member of the

CDRC, which issued one or more determinations that are challenged in this proceeding, and who

was acting under the color of state and/or Village law during all relevant periods. Defendant

Kraushaar is sued in his individual capacity and is a resident of Rockland County, New York.

       18.     Defendant Eve Mancuso is the Village Engineer and a member of the CDRC, which

issued one or more determinations that are challenged in this proceeding, and was acting under the

color of state and/or Village law during all relevant periods. Defendant Mancuso is sued in her

individual capacity and is a resident of Rockland County, New York.

       19.     Defendant Stu Turner is a member of the CDRC, which issued one or more

determinations that are challenged in this proceeding, and was acting under the color of state and/or

Village law during all relevant periods. Defendant Turner is sued in his individual capacity and is

a resident of Rockland County, New York.

       20.     Adriana Beltrani is the Village Planner and a member of the CDRC, which issued

one or more determinations that are challenged in this proceeding, and was acting under the color

of state and/or Village law during all relevant periods. Defendant Beltrani is sued in her individual

capacity and is a resident of Rockland County, New York.

       21.     Defendant Shlomo Pomeranz is the Village Fire Safety Inspector and a member of

the CDRC, which issued one or more determinations that are challenged in this proceeding, as well

as Airmont’s fire inspector during relevant periods. Defendant Pomeranz was acting under the

color of state and/or Village law during all relevant periods. Defendant Pomeranz is sued in his

individual capacity and is a resident of Rockland County, New York.



                                                 6
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 7 of 82



        22.     Individual Defendants are sued in their non-legislative, non-prosecutorial

capacities.

                                  JURISDICTION AND VENUE

        23.     Plaintiffs bring this action for violations of (1) the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. § 2000cc et seq. (“RLUIPA”), pursuant to 42 U.S.C.

§ 2000cc-2(a); (2) the First and Fourteenth Amendments of the United States Constitution,

pursuant to 42 U.S.C. § 1983; (3) the Fourteenth Amendment of the United States Constitution

pursuant to 42 U.S.C. § 1985; (4) the Fair Housing Act (“Fair Housing Act,” or “FHA”), 42 U.S.C.

§ 3601 et seq.; and (5) Article 1 of the Constitution of the State of New York.

        24.     Because Plaintiffs’ claims for relief under RLUIPA, the FHA, and the U.S.

Constitution arise under federal law, this Court has subject matter jurisdiction under 28 U.S.C.

§ 1331 and 42 U.S.C. § 3613. This Court has subject matter jurisdiction over Plaintiffs’ state law

claims pursuant to 28 U.S.C. § 1367(a).

        25.     This Court has personal jurisdiction over Defendants because they reside in, are

located in, or have committed the acts at issue in this action within the district.

        26.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because the

Southern District of New York is a judicial district where a substantial part of the events giving

rise to the claim occurred. More specifically, the Village of Airmont, Rockland County, New York

is the situs of the illegal actions that took place in this matter and is located in the Southern District

of New York. Further, many, if not all, Defendants reside within the Southern District of New

York.

                                    FACTUAL BACKGROUND

A.      Airmont Was Founded and Incorporated for Discriminatory Purposes



                                                    7
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 8 of 82



       27.     Airmont is located in the Town of Ramapo (“Ramapo”) in Rockland County, New

York. In the mid-1980s, prior to Airmont’s incorporation, Orthodox Jews who practice Hasidic

Judaism began to settle in Ramapo (the “Hasidic Residents”). According to the religious principles

and beliefs of the Hasidic Residents, all males over the age of 13 must attend prayer services at

least two or three times a day with a “minyan” consisting of at least 10 men. For Sabbath services

on Friday nights and Saturdays, as well as for certain holiday services occurring during the week,

it is typical for larger groups of Hasidic Residents to come together for longer prayer services.

       28.     Critically, pursuant to their strict religious principles, Hasidic Residents may not

drive on the Sabbath and on certain holidays. Thus, Hasidic Residents require places of worship

that are within close walking distance of each of their individual homes. As driving on the Sabbath

and holidays is not an option, Hasidic Residents congregate for all required prayers on those days

at the nearby residences of the rabbis in their respective residential neighborhoods. It is often

necessary for these rabbis (or other hosts) to make certain changes to their residences in order to

accommodate their congregations, including redecorating or converting specific rooms in their

homes, expanding current space, or adding new rooms to use for prayer or religious meeting.

       29.     As the population of Hasidic Residents grew, Ramapo began enacting zoning

ordinances that facilitated the practice of Orthodox and Hasidic Judaism in Ramapo by

accommodating Hasidic Residents in the practice of their religion in accordance with their strict

principles and traditions.

       30.     Around the same time the Ramapo ordinances were enacted, a group of Hasidic

Jews purchased a tract of land in the Ramapo area that is now Airmont and requested similar

changes to zoning laws. In response, however, a group called the Airmont Civic Association, Inc.

(“ACA”) formed to oppose those requested ordinances and the Hasidic Residents’ practice of their



                                                 8
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 9 of 82



religion. The ACA took specific issue with the proposed Airmont-area ordinances aimed at

facilitating “home synagogues.” One ACA meeting flyer asked “WHY DO WE NEED TO

INCORPORATE?” and answered for “Zoning control and enforcement.” Another ACA flyer

stated that the ACA was “concerned about zoning changes in our neighborhood.” The flyers then

became more ominous with Orwellian language: “Only YOU can save your neighborhood!” and

“We cannot allow this disastrous abuse of our Master Plan.”

       31.     In April 1991, in an effort to avoid Ramapo’s inclusive zoning laws, the ACA and

its leadership incorporated the Village of Airmont. Through this incorporation, Airmont seceded

from the town of Ramapo and became a separate municipality. Soon after incorporation, Airmont’s

new Board of Trustees enacted zoning laws that forbade the small religious “home synagogues”

that had been permitted by Ramapo. Specifically, in January 1993, Airmont adopted a zoning code

(the “1993 Code”) requiring that home professional offices be incidental and secondary to the

residential purpose, not change the residential character of the dwelling, not have evidence of the

secondary use other than through an “announcement sign,” not occupy more than one-half the

ground floor of the dwelling, and not employ more than two persons, including family members

residing in the home professional office. The regulation on its face applied to clergymen.

       32.     Indeed, since its incorporation and enactment of this core zoning regulation,

Airmont has intermittently admitted that its history is one of blatant discrimination against its

Hasidic Residents. At one town meeting, Robert Fletcher, then ACA president and who eventually

became a member of the Airmont Board of Trustees, brazenly declared that the purpose of the

zoning regulations was to “keep those Hasidics from Brooklyn out of here.” Another ACA leader

has been quoted as stating, “I am not prejudice [sic] in any way, shape or form but i [sic] will not

have a Hasidic community in my backyard.” At another meeting of the same group, one person



                                                 9
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 10 of 82



was heard to say, “[Y]ou know, let’s face it, the only reason we formed this village is to keep those

Jews from Williamsburg [a Hasidic Jewish community in Brooklyn, New York] out of here.” Even

the mayor of Airmont at the time described Hasidic Jews as “foreigners and interlopers,” who were

“ignorant and uneducated” and “an insult to” the community.

           33.   Sadly, the almost 28 years that have followed Airmont’s incorporation are a tale of

continuous illegal discrimination and deprivation of the Hasidic Residents’ Constitutional rights.

While the Airmont leadership may have recently learned not to make public statements evincing

their antisemitism, Airmont’s anti-Hasidic sentiment is no less pervasive and damaging. Now,

these Plaintiffs, each a Hasidic Resident of Airmont or their congregations, directly and indirectly

affected by Airmont’s discriminatory acts, petition this Court to yet again (1) provide protection

from a Village and its officials bent on discrimination and (2) ensure that Plaintiffs may exercise

their basic right of freedom of religion guaranteed them by the Constitution and laws of the United

States.

B.         The Courts Have Repeatedly Sanctioned Airmont For Its Violations of the Civil
           Rights of the Hasidic Residents

           34.   Airmont and its leadership are no strangers to the courtroom. In an oft-repeated

cycle, Airmont enacts discriminatory zoning or other regulations that restrict the religious rights

of its Hasidic Residents; the Hasidic Residents and/or the United States Department of Justice (the

“DOJ”) sue Airmont to protect their rights; and Airmont and its incorporators and officers lose the

lawsuit and are forced to change the zoning laws. Then, after the dust settles, Airmont enacts yet

another discriminatory regulation, beginning the cycle anew. Plaintiffs are merely the latest

Hasidic Residents forced to seek protection from these activities through the courts.

      i.         Le-Blanc-Sternberg v. Fletcher: Airmont’s Attacks on Home Synagogues




                                                 10
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 11 of 82



       35.     In the early 1990s, in the case of LeBlanc-Sternberg v. Fletcher, the DOJ and the

Hasidic Residents of the newly incorporated Village sued Airmont, its incorporators, and its

officers for zoning laws that restricted the use of private homes for religious gatherings.

Ultimately, the Second Circuit found that it would not have been economically feasible for the

Hasidic Residents to build a synagogue that met both their religious needs and the requirements

of the Airmont zoning ordinance. LeBlanc-Sternberg v. Fletcher, 67 F.3d 412, 431, 435 (2d Cir.

1995); LeBlanc-Sternberg v. Fletcher, 104 F.3d 355 (2d Cir. 1996). The evidence (including anti-

Hasidic publications and statements by the individuals who enacted the zoning ordinances) “amply

support[ed] a finding that the impetus [to form the town and implement the Code] was not a

legitimate nondiscriminatory reason but rather an animosity toward Orthodox Jews as a group.”

104 F.3d at 355 (quoting LeBlanc, 67 F.3d at 430-1. Id. at 431). The Second Circuit specifically

concluded that Airmont’s ordinances violated the Fair Housing Act (“FHA”) and the First

Amendment and that it was illegal to enact “a zoning code that was intended to, and would be

interpreted to, curtail home synagogues, thereby deterring Hasidic Jews from purchasing homes

in many Airmont neighborhoods[.]” Id. at 429.

       36.     On remand from the Second Circuit, the District Court for the Southern District of

New York imposed an injunction providing, in part, that Airmont was prohibited from engaging

in any conduct having the purpose or effect of perpetuating or promoting religious discrimination,

or denying or abridging the right of any person to equal opportunity on account of religion,

including: (i) interpreting any provision of the Airmont zoning code so as to hinder, prevent, or

prohibit individuals from peacefully assembling in residential dwellings solely for the purposes of

individual or group prayer; (ii) discriminating against any person or group of persons on account

of religion in the planning, development, construction, acquisition, financing, operation, or



                                                11
            Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 12 of 82



approval of any housing in Airmont; and (iii) taking any action which would make housing

unavailable to persons on the basis of religion. United States v. Village of Airmont, 925 F. Supp.

160, 161 (S.D.N.Y. 1996).

     ii.         U.S. v. Airmont: Airmont’s Attacks on Yeshivas, Round One

        37.      In the mid-2000s, Airmont injected itself into the education efforts of its Hasidic

Residents by enacting an ordinance prohibiting boarding schools within the city limits. But there

was only one school at the center of the controversy — a proposed boarding school for Hasidic

Jewish males at least 15 years of age and commonly referred to as a Yeshiva, considered a vital

part of Hasidic religious tradition.

        38.      The DOJ charged that both on its face and as applied, the Airmont zoning law

burdened religious exercise in violation of RLUIPA and discriminated on the basis of religion in

violation of both RLUIPA and the FHA. United States v. The Village of Airmont, 05-cv-5520

(S.D.N.Y. Nov. 12, 2008). That case ended in 2011 with a consent decree whereby Airmont agreed

not to: (1) enact any regulation that imposed a substantial burden on religious exercise; (2) restrict

land use on the basis of religion; (3) discriminate based on religion in the purchase, sale,

construction, occupancy, or privileges of a dwelling; or (4) coerce, intimidate, or retaliate against

a person exercising rights granted by RLUIPA or the FHA. Airmont further agreed to amend its

zoning code to allow construction of the Yeshiva with certain agreed-upon restrictions — but that

consent decree expired in 2015.

     iii.        Preserve Airmont Takes Over Where ACA Left Off

        39.      In 2014, then-Village Mayor, defendant Philip Gigante, and other Airmont officials

formed Preserve Airmont. Like ACA, Preserve Airmont’s “primary concern is the preservation of

our neighborhoods and securing the quality of life Airmont residents expect, which is

“accomplished through enforcement of our property maintenance and zoning codes.” The group

                                                 12
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 13 of 82



also recognizes Gigante for “bringing attention to issues of Blockbusting in our Village.”

PreserveAirmont.org, available at http://www.preserveairmont.org. “Blockbusting” is the practice

of persuading owners to sell property cheaply because of the fear of people of another race or class

moving into the neighborhood, and thus profiting by reselling at a higher price.

           40.   Gigante’s victory in the 2015 election was followed by wins by other Preserve

Airmont candidates, Paul Marchesani and Anthony Valvo, who were elected as Village Trustees

in 2017. These candidates promoted the Preserve Airmont rhetoric and criticized their opponents

for wanting to do things like the Town of Ramapo. The messages were intended to criticize

Ramapo’s ordinances that allowed houses of worship, something ACA and Preserve Airmont did

not support.

           41.   Additionally, other leaders of Airmont also supported this agenda. Defendant

Laurie DiFrancesco, a member of Airmont’s Zoning Board and the Comprehensive Plan Update

Committee, has liked the Preserve Airmont group on her Facebook page and commented on a

Preserve Airmont post asking her friends to vote for the Preserve Airmont candidates in the recent

March 2019 election. Also, on November 17, 2018, DiFrancesco is quoted in a story in The Journal

News (www.lohud.com) as saying, “What happened in this area is a new population has moved

in. Just as Harlem or Brooklyn Heights or any place gentrified. There’s been a change in the

neighborhood.”

           42.   These are only a few examples indicating many of the Airmont officials’

motivations for their zoning requirements — keeping the “new population,” the Hasidic Jews, out

of Airmont and regulating the Village government in a way to pursue this agenda.

     iv.         Central UTA of Monsey v. Airmont: Airmont’s Attacks on Yeshivas, Round Two

           43.   The latest example of Airmont and its officials trying to keep out the “new

population” of Hasidic Jews involves another assault on Yeshivas starting in late 2018 (a mere
                                                13
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 14 of 82



three (3) years after the consent decree expired). On November 28, 2018, the Central UTA of

Monsey and other Hasidic Resident plaintiffs sued Airmont for renewed attempts to block a

proposed Yeshiva. See Central UTA of Monsey v. Village of Airmont, New York, 18-cv-11103

(S.D.N.Y. Nov. 28, 2018). The school had previously operated without interference from Airmont

or its government officials as both a summer camp (attendance 600+) and a non-Hasidic-Jewish

private school (enrollment 400+). After members of the Hasidic community purchased the school

property with the intent of opening a new school for Hasidic Jewish students, however, Airmont

and its officials arbitrarily declared that the school could not enroll more than 167 students,

temporarily prevented the school from applying for building permits to expand and improve, and

articulated a host of phantom issues in order to deny the issuance of building permits once the

school would finally be allowed to apply.


C.     The Instant Complaint Seeks Protection from the Renewed Discrimination by
       Airmont Against Hasidic Residents Via the Village’s Various Zoning Codes and the
       Application Process Required for the Religious Use of Homes

      i.         Airmont’s 2007 Zoning Code Targeted Hasidic Jewish “Residential Places of
                 Worship”

           44.   In order to further discriminate against Hasidic Residents, Airmont passed a revised

zoning code in 2007 designed to limit Hasidic Residents’ free exercise of religion in the Village

(the “2007 Code”). The 2007 Code created hurdles to the Hasidic Residents’ ability to congregate

and pray in the homes of their neighborhood rabbis when they are unable to drive to a synagogue

or other place of worship. Airmont did this by unconstitutionally regulating so-called “Residential

Places of Worship.” 2007 Code § 210-12.1(B)(Definitions), entitled “Residential Places of

Worship,” applied to any “dedicated building, or any part thereof, where a group of people

assemble in a congregation to perform acts of religious, praise, honor or devotion.” The definition

of Residential Place of Worship also “include[s] places where religious instructions, ceremonies,

                                                  14
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 15 of 82



and associated activities of faith are carried out.” Per the 2007 Code’s definition, then, an

individual’s home, and use of that home, if other persons meet there to worship, would be regulated

by Airmont.

       45.     The 2007 Code’s requirements were confusing. Although the 2007 Code listed

residential houses of worship as permitted by right in Airmont, the Code also called for Village

approval for such use. Any residential place of worship that consisted of 1,400 square feet or less

required an application for a “site review.” Any residential place of worship greater than 1,400

square feet required an application for a “site approval.”

       46.     The difference between site review and site approval was a difference without

distinction from a results perspective: regardless of whether a Hasidic Resident’s application

qualified for site review or site approval, the application ultimately would be denied. That is,

Airmont routinely denied any application by Hasidic Residents for both site reviews and approvals.

The only true distinction was the associated cost and number of hoops required to jump through.

Site review required compliance with certain onerous procedures before ultimately being denied,

but site approval required compliance with even more draconian, arbitrary, and expensive

conditions. Given that an applicant seeking site approval would be strung along longer and forced

to pay significantly more in fees to the Village, the Village would bend over backwards to ensure

that applications qualified for site approval.

       47.       To ensure that Hasidic Residents were forced to undergo the doomed-from-the-

start-and-even-more-expensive site approval process, in calculating the threshold 1,400 square

feet, Airmont would purposefully inflate the space allocated for the residential place of worship

by including any area in the home that even minimally touched, however tangentially, any

religious activity whatsoever, including bathrooms, hallways, and private studies and libraries,



                                                 15
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 16 of 82



regardless of where in the home they were located. Moreover, there was no valid governmental

interest in the 1,400 square foot limitation; it was merely an arbitrary number specifically designed

to target Hasidic Residents and increase the amount they had to spend before ultimately restricting

their ability to host and gather for group worship in their homes.

       48.       As mentioned above, both the site review and site approval application processes

for a residential place of worship were onerous. All applications required a request for issuance of

a building permit, along with an extremely detailed and expensive-to-compile proposed plan for

the use and development of the site by the applicant that must “include details regarding water,

sewage, parking, traffic, driveway, fire and emergency, buffering for neighbors, and drainage.”

2007 Code § 210-12.1(B)(5). The Village’s CDRC, the first stage in the zoning application

process, then reviewed the applications for “[i]ssues regarding water, sewage, and drainage . . .

parking, traffic, access, fire and emergency, and buffering from neighbors” as well as to “determine

if proper engineering standards have been met.” If approved by the CDRC, the application was

only then referred to the Planning Board for analysis of the same issues. 2007 Code § 210-

12.1(B)(1)(7).

       49.       Significantly, the Village required applicants to work with expensive engineers and

architects to assemble the detailed plans before receiving any guidance from the CDRC or

Planning Board regarding what issues or concerns the Village might have with hosting prayer

groups in someone’s home. Unsurprisingly, the plans submitted by Hasidic Residents for

residential places of worship were rarely approved: Airmont always found new issues and concerns

with each plan, requiring applicants to go back to the expensive drawing board.

       50.       The entire application process was needlessly prolonged and completely arbitrary.

Though § 210-12.1(B)(1)(6) of the 2007 Code required that applications for residential places of



                                                 16
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 17 of 82



worship be prioritized and reviewed on an expedited basis, Airmont unapologetically refused to

comply. Instead, if either the CDRC or the Planning Board officials determined that “an

application for a residential place of worship [was] deficient for any reason,” the entire process

would slow to a crawl and the respective body would “provide written notification to the applicant

of the basis for the deficiency, along with specific written directions that, if followed by the

applicant, [would] cause such application to become acceptable to the CDRC and/or the Planning

Board.” 2007 Code § 210-12.1(B)(1)(11) (emphasis added).

       51.     The 2007 Code stated that applications for residential places 1400 square feet or

less should receive a decision from the Planning Board within 62 days. 2007 Code § 210-

12.1(B)(9). However, there was no fixed timetable or deadline for the overall review process with

the CDRC to be completed and, in practice, the Village would continue to invent reason after

reason, no matter how trivial or insignificant, to delay approval. In practice, Airmont, through its

building inspector, fire inspector, CDRC, and Planning Board, could and would essentially deny

any application by the Hasidic Residents for pretextual reasons and after dilatory review while the

applicants spent substantial resources in a futile attempt to comply with the Village’s process.

       52.     Indeed, any review by and/or meeting before the CDRC or the Planning Board was

prohibitively expensive. Each applicant would spend thousands of dollars on architectural and

engineering plans before receiving any guidance from the CDRC or Planning Board and then paid

hourly fees to the Village and its consultants to evaluate all applications during the entire

artificially stretched-out process. These hourly fees include $165 per hour for the Village Engineer,

$160 per hour for the Assistant Village Engineer, $160 per hour for the Village Planner, $100 per

hour for the Assistant Village Planner, and $175 per hour for the Village Attorney. Moreover, the

Airmont Application Checklist for the zoning departments states that “[t]hese fees are subject to



                                                 17
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 18 of 82



change without written notice.” These unpredictable hourly fees accumulated during hearings

before the supervisory bodies as well as work done in preparation. Applicants often paid more than

$1,000 in fees just for officials to attend a single hearing. Of course, the Village never required

just one meeting. Applications by Hasidic Residents required meeting, after meeting, after

meeting. Meanwhile, Hasidic Residents incurred thousands of dollars in costs and fees, all for just

the privilege to gather together to pray to God in the Village of Airmont.

       53.     The Village’s goal in all of this was simple: make compliance with Airmont’s

undefined and arbitrary residential place of worship standards so expensive that the Hasidic

Residents and congregations in Airmont would run out of money or become discouraged and

withdraw their applications for approval.

       54.     Most egregiously of all, the punishment for inviting guests into one’s home and

praying without a permit from the Village of Airmont was a criminal offense, punishable by a fine

of $1,000 per day or up to a year in jail.

       55.     The 2007 Code was facially unconstitutional for a multitude of reasons including,

but not limited to (a) specifically referencing and singling out “Residential Places of Worship,”

thus intentionally targeting Hasidic Jewish in-home synagogues; (b) imposing an arbitrary square

footage limitation on the areas of the home that can be used as a residential places of worship; (c)

assigning an equally arbitrary limitation on the floor area per person so as to limit the permissible

number of persons who could gather for in-home worship (without regard for the state occupancy

loads for a residence); (d) imposing a multi-step permitting process requiring the approvals of

separate bodies, each with independent authority and unlimited discretion to deny or delay permit

approval; (e) having no actual deadlines for consideration of and decisions on permit applications;

(f) imposing arbitrary, excessive and unpredictable “consultant fees” as part of the multi-stage



                                                 18
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 19 of 82



“approval” process; (g) imposing criminal penalties for using one’s home for worship before

obtaining Village approval, including fines and jail time; and (h) not notifying residents that these

criminal penalties apply to violations of the 2007 Code.

     ii.        Airmont’s 2016 Moratorium on All Land Use Development Barred Even
                Applications for Residential Places of Worship

       56.      On September 19, 2016, the Airmont Board of Trustees proposed further

interference with the Hasidic Residents’ First Amendment rights when it discussed implementing

a “building moratorium” while the Board developed a new “comprehensive master plan for the

Village.” Defendant Laurie DiFrancesco, a member of Airmont’s Zoning Board of Appeals and

Comprehensive Plan Update Committee, stated that the residential places of worship was one

reason Airmont should impose a building moratorium. Airmont’s unwritten policy of

discriminating against the Hasidic community was the moving force behind DiFrancesco’s

statements.

       57.      On February 8, 2017, the Defendant Airmont Board of Trustees passed an interim

moratorium, and on March 8, 2017, the State of New York accepted and effectuated the

moratorium as Airmont Local Law No. 1 of 2017 (the “Moratorium”). Specifically, the

Moratorium suspended the consideration or approval of any development in all zoning districts. In

other words, no additional applications for residential places of worship could be submitted.

       58.      By its terms, the Moratorium was to last six months, with the possibility of one six-

month extension by the Board of Trustees for good cause. By its terms, the Moratorium could not

extend beyond a year. Despite these limitations, the Board officials extended the Moratorium three

times without following proper procedures, further denying the constitutional rights of the Hasidic

Residents. After nearly eighteen months, the Moratorium expired on September 4, 2018 when the

Village adopted a new zoning code.


                                                 19
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 20 of 82



    iii.        Airmont’s New 2018 Zoning Code Further Targets Residential Places of Worship

       59.      Airmont’s newly-adopted zoning code (the “2018 Code”) does nothing more than

add a fresh coat of paint over the discriminatory 2007 Code, and the Village continues to target

the Hasidic Residents’ constitutional right to the free exercise of religion. Instead of addressing

the illegal aspects of 2018 Code’s prior iterations, the 2018 Code makes superficial changes to the

2007 Code that are intended to sanitize and conceal Airmont’s practice of targeting Hasidic

Residents. Moreover, Defendants have demonstrated that they intend to use the 2018 Code in the

same discriminatory fashion.

       60.      Apparently recognizing that the 2007 Code’s facial restriction of “residential places

of worship” flagrantly violates the First and Fourteenth Amendment, as well as federal and state

law, Airmont changed the subject of the Code’s regulation from “places of worship” to “places of

assembly.” 1 But, of course, as defined by the Village, a “residential place of assembly”

specifically encompasses a home where people come to pray collectively on a regular basis,

including Hasidic Residents’ home synagogues. See 2018 Code § 210-12.1(B)(2). In fact, the

rebranding in the Village’s 2018 Code harkens back to its 1993 Code regulating home professional

offices that the Second Circuit has already struck down as unconstitutional.

       61.      Under the 2018 Code, a residential place of assembly is defined as “an accessory

use where organizations or loose-affiliations of likeminded people conduct civic, social or

religious activities more than three (3) times per month.” (emphasis added). The definition of a

“residential place of assembly” as one where meetings occur “more than three (3) times per month”




1
 Apparently unbeknownst to Airmont and its officials, this restriction of the right to freely
assemble is itself a violation of the U.S. Constitution (as well as federal and state laws).
                                                 20
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 21 of 82



is specifically targeted towards Hasidic Residents, who Airmont knows must meet three times in

just a single Shabbat for religious activities, and certainly more than three times per month.

       62.     Another notable change to the 2018 Code is that houses of worship are no longer

permitted by right, even though other accessory uses like community residence facilities are

permitted by right. Religious places of worship or “places of assembly,” even within a residence,

are now considered “Special permit uses by Planning Board.” 2018 Code § 210-15-18.

       63.     As part of the Village’s discriminatory plan, Airmont did not even include a

grandfathering provision in the 2018 Code, effectively nullifying outstanding applications for

residential places of worship under the 2007 Code for which residents had spent thousands of

dollars in fees. This decision not to grandfather existing applications filed before the Moratorium

and the adoption of the 2018 Code was purposefully intended to prejudice and discriminate against

the Hasidic Residents whose lengthy and expensive application processes had been pending for

months or years, with no reimbursement for past expenses.

       64.     Under the 2018 Code, Airmont replaced the prior 1,400 square foot threshold with

an equally arbitrary 40% threshold: “an accessory use to a single-family detached residence . . .

shall not exceed the 40% of the gross floor area of a residence.” 2018 Code § 210-12.1(B)(1). Now

Airmont explicitly calculates the relevant area to include “places where associated activities are

carried out” — such as “bathrooms, meeting rooms, lobby areas and/or other accessory facilities

used primarily in conjunction with the residential place of assembly.” 2018 Code § 210-12.1(B)(1).

As before, this purely subjective and arbitrary provision was included to continue to deny

applications for residential houses of worship, and to squeeze the available area in a person’s own

home that they may use for assembly and prayer. And just as the 1993 Code’s requirements that

home professional offices occupy no more than one-half of the ground floor of any dwelling were



                                                21
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 22 of 82



unconstitutional, so too are the 2018 Code’s new arbitrary spacing constraints targeting Hasidic

Residents’ religious assembly.

       65.     Moreover, just as the 2007 Code required applicants to receive approval from the

CDRC and Planning Board in order to be permitted a “Residential Place of Worship,” an applicant

must now receive approval from the CDRC and Planning Board in order to be permitted a

“Residential Place of Assembly.” 2018 Code § 210-12.1(B). The 2018 Code again requires an

applicant to submit highly detailed and prohibitively expensive plans that must “demonstrate

compliance with all applicable laws, statutes, rules and/or regulations, including, but not limited

to, the New York State Building and Fire Codes,” and further provide a “narrative summary” that

details “the anticipated number of members, square footage of the residential and worship spaces,

days and hours of services, and number of parking spaces provided.” 2018 Code § 210-

12.1(B)(11), (12). And just as before, Airmont requires an applicant to pay the excessive and

unpredictable “consultant fees” associated with the required CDRC and Planning Board meetings.

2018 Code §§ 210-12.1(B)(14), 210-74(A)(1).

       66.     What has changed under the 2018 Code, however, is the removal of the 2007

Code’s requirement that applications for residential places of worship were to be prioritized and

reviewed on an expedited basis. Now, while the 2018 Code says that applications for residential

places of worship will be given priority in scheduling, hearings, and decisions, it lists no timeline

for decision-making. 2018 Code §§ 210-12.1(B)(15). This means Airmont is free to drag out the

review process while it invents new reasons to deny applications to Hasidic Residents, just as it

had done before while operating under 2007 Code, but now without the need to blatantly violate

its own timing rules in the process.




                                                 22
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 23 of 82



       67.     To effectuate the Village’s discriminatory plan under the 2018 Code, Airmont

further interposes a host of new procedural hurdles as well. First, an application for a “Residential

Place of Assembly” must begin with an “informal plan for discussion to the . . . CDRC prior to a

formal application for site development plan review,” which is not a formal submission and, as

such, cannot form the basis for Village approval. 2018 Code § 210-12.1(B)(14), § 210-74(A)(1).

At this informal stage the “CDRC may opine as to whether an application is sufficiently complete

to go before the Planning Board for formal review.” Id. In other words, although the informal plan

cannot form the basis for approval, it can form the basis for rejection. And just as it did under the

2007 Code, the CDRC can keep engaging in this arbitrary and discriminatory process indefinitely

until the Hasidic Residents give up. What’s worse is that some members of the CDRC work for

private consulting firms, and as members of the CDRC the consultants get an unregulated

opportunity to generate revenue for themselves and their private consulting firms by requiring

unnecessary changes to the applications, a clear conflict of interest.

       68.     Next, if Airmont allows an application for a “Residential Place of Assembly” past

the “informal review” gate, the application must then go before a “public hearing on the site

development plan,” and “[t]he applicant shall notify all owners of real property within 500 feet of

the perimeter of the site . . . for the noticing of the public hearing.” 2018 Code §§ 210-12.1(B)(14),

210-74(A)(3). The applicant must pay the costs for issuing written notification of the hearing.

       69.     If the application is approved at the public hearing, it then goes before the Planning

Board, which, just as before, retains unbridled discretion to approve, deny, or just plain delay an

application, and there is no meaningful time restriction for it to render its ruling and no limit to the

number of meetings an applicant can be forced to attend. 2018 Code §§ 210-12.1(B)(14), 210-

74(A)(6).



                                                  23
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 24 of 82



       70.     And as before, Airmont requires that applicants must pay for the costs and fees

associated with each meeting, costs which remain prohibitively expensive.

       71.     Further, Airmont unlawfully regulates how the residential places of assembly can

be used stating that, “no space within the residential place of assembly may be… utilized by non-

members or used for meetings or functions not directly associated with the approved accessory

use.” 2018 Code §§ 210-12.1(B)(6). This means the Village now prohibits its residents from

inviting anyone they want into certain spaces within a resident’s own home, including “non-

members.”

       72.     In addition, the 2018 Code now prohibits “public baths,” which has the effect of

banning mikvahs in Airmont. See 2018 Code §§ 210-12.1(B)(5). A mikvah is a small bath used by

members of the Hasidic Jewish community to achieve ritual purity under Jewish law. Use of the

mikvah is typically limited to a single person and an assistant at any given time. By prohibiting

public baths in the 2018 Code, Airmont specifically targeted the mikvahs used by Hasidic Jews in

Airmont.

       73.     Finally, upon information and belief, just as before, failure to comply with the 2018

Code is still a criminal offense punishable by a fine of up to $1,000 per day or a year in jail.

       74.     The new Master Plan under the 2018 Code is the same as under the old ones: to

retain the so-called “character” of Airmont by creating sufficient barriers and burdens to the

Hasidic Residents’ free exercise of religion and to fulfill its unwritten policy to dissuade potential

new Hasidic Residents from moving in and force current Hasidic Residents out. And the Village’s

anti-Hasidic plan is succeeding. Members of the greater Hassidic community are staying away due

to the blatant anti-Hasidic conduct taken by the Village of Airmont.




                                                 24
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 25 of 82



       75.     The 2018 Code is facially unconstitutional for multiple reasons including, but not

limited to (a) having no grandfathering provision for permit applications stalled or frozen in the

approval process under the 2007 Code, thus requiring applicants to start over and imposing fees

and delay which constitute a substantial burden on their First Amendment rights of free exercise

of religion and peaceable assembly; (b) though converting “Residential Places of Worship” to

“Residential Places of Assembly,” nonetheless intentionally defining such “places of assembly”

to target the religious exercise of Hasidic Jewish residents; (c) though converting “Residential

Places of Worship” to “Residential Places of Assembly,” nonetheless very clearly targeting people

who are discussing Hasidic Jewish viewpoints; (d) specifically applying the Code to residences

where religious activities are held “more than three (3) times per month,” an arbitrary provision

intended to target Hassidic Jewish in-home synagogues, as Hassidic Jews must congregate for

worship at least four times per month to comply with their religious convictions; (e) imposing no

minimum on the number of persons gathering to worship at a “Residential Place of Assembly”

who need to seek Village approval—as written, the Code would require Village approval for two

(2) people gathering together to discuss the Torah more than three (3) times a month; thus, being

excessively more restrictive than the New York state occupancy codes upon which the Airmont

officials claim to rely in their enforcement of its zoning laws; (f) arbitrarily restricting the gross

floor area of a residence available for worship and, as in the 2007 Code, calculating it in such a

way as to restrict and limit the number of worshipers; (g) as with the 2007 Code, including no

timeline or deadlines for decisions on Residential Places of Assembly applications, leaving it to

the unfettered discretion of the approval bodies to string along, fatigue, and bleed applicants of

tens of thousands of dollars as before; (h) maintaining a multi-stage approval process, with separate

bodies, each with independent authority and unlimited discretion to deny or delay applications; (i)



                                                 25
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 26 of 82



imposing a new set of both informal and formal procedural hurdles (2018 Code §§ 210-12.1 (B)

(14), 210-74 (A)(1)); (j) as before, continuing a system of excessive, unreasonable, and

unpredictable “consultant fees” for the required CDRC and Planning Board meetings (2018 Code

§§ 210-12.1 (B) (14), 210-74 (A) (1)); (k) imposing criminal penalties on religious worship and

assembly activities for alleged non-compliance and (l) not notifying residents that these criminal

penalties apply to violations of the 2018 Code.

     iv.        Officials Statements Demonstrate 2018 Zoning Code Contained Arbitrary
                Limitations to Target Hasidic Jewish Religious Practices

       76.      During a public hearing on June 12, 2018, several Airmont officials on the

Comprehensive Plan Update Committee made statements indicating that many of the edits to the

2018 Code affecting Hasidic Jewish religious exercise were arbitrary and not based on any valid

government interest. For example, the Village Planner, defendant Adriana Beltrani, mentioned that

neighborhood places of worship would now require a minimum lot size of 40,000 square feet.

When pressed by the another Board Member, Arthur Katz, about where the numbers came from

she stated that they may come from the surrounding villages and the reason was “environmental

protection concerns.” But when pressed about what legal precedent justifies the lot size

requirements, she responded that she did not know the answer to the question.

       77.      Later during that same meeting, the Deputy Village Attorney, defendant Dan

Kraushaar, specifically referenced a draft of the 2018 Code, which at that point said that a

residential place of worship shall not exceed 1400 square feet or 30% of the gross floor area of a

residence (whichever is less). His reasoning for this limitation is that the religious use is an

“accessory use” and that “it is well-settled that accessory use is smaller than primary use.” He

further stated that an applicant can “apply for a variance” provided that the use does not create a

“dramatic environmental impact that can’t be overcome.”


                                                  26
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 27 of 82



       78.     Later in that meeting, defendant Laurie DiFrancesco mentioned that the floor area

ratio for R25 zones was increased from .22 to .25 because the committee members “felt it was too

small for that lot size.” Later, Beltrani confirmed that this lot requirement would apply to

residential places of worship.

       79.     DiFrancesco next stated, “Under advisement, we have changed the use of

residential places of worship to residential places of assembly so they are all under the same

guidelines and same coverage.”

       80.     DiFrancesco read a section of the draft that stated, “[R]esidential places of assembly

are not intended to permit commercial use of schools of special or religious instruction. Katz, also

a member on the Comprehensive Plan Update Committee, asked, “What do you mean by

instruction? A class at a place of worship?” DiFrancesco answered, “In a residential area, where

there is a place of assembly, and I believe it is state or federal language — it is not a school. If you

want to have a school next to my home, you can’t do that. Schools and worship are in different

categories.” She then stated that the draft does define how many hours of religious instruction are

allowed in a residential place of worship.

       81.     Katz proceeded to question whether any religious people were consulted by the

Village officials to see what the population actually requires in a place of worship. DiFrancesco

responded that there are three different options for residents who need a place of worship:

residential, neighborhood, and freestanding. She said that different restrictions apply to

neighborhood and freestanding than apply to residential places of worship because “they are not a

house in a neighborhood of homes.” Then she said, “All I’m saying is that there are other options.”

       82.     When Katz asked DiFrancesco pointedly if any officials reached out to religious

members of the community, she flatly said, “no.” Katz continued to press the members, especially



                                                  27
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 28 of 82



for the reason for the 1400 square foot / 30% space limitations and whether the officials know if

that is a useful space for residential places of worship. Kraushaar defended the provisions by

stating that residents can get variances if needed and that “accessory use” is not the “primary use

of a structure.” Katz snapped back, “You’re not answering my question . . . you have a number

here and no one has made any effort to see if that number is appropriate to the space that people

need . . . it isn’t right to just put up a zoning code and have people go for variances without taking

account of what they actually need.” One official curtly responded, “Let’s bring it up later in public

comment and move forward.”

       83.      Katz then made comments related to the distinction between public and private

mikvahs, emphasizing the fact that while typically neighbors build mikvahs to share with

neighbors, the code prevents families from sharing their mikvahs with others—another facially

constitutional violation. These comments were also disregarded.

       84.      Katz later asked about why the Village was restricting people from living in houses

of worship, because it is a common use of such a facility. DiFrancesco answered, “[W]e clarified

the definition. Neighborhood place of worship is a synagogue, a church. Its business is religion . . .

We also have freestanding places of worship where a caretaker, priest, or rabbi lives there. Then,

we have residential places of assembly where the main purpose is for you to have accessory use to

your home to gather for assembly. All of it is allowed in different positioning.” Katz then pointed

out that 40,000 square feet would require two lots. DiFrancesco acknowledged that most lots in

Airmont are only 35,000 square feet. Yet, the requirements for lot size for some houses of worship

remained 40,000 square feet. Katz concluded, “You’re making rules that just don’t fit for the

application.”




                                                 28
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 29 of 82



        85.    Given that the space limitations in the drafts of the 2018 Code varied from no more

than 1400 square feet to no more than 30% to no more than 40% of the gross floor area, the officials

clearly bounced back and forth between numbers that have no real value or meaning. The officials

did not—and indeed cannot—express any valid government interest, much less a compelling one,

that warrants such variations in the numbers or warrants such restrictive limitation on the square

footage for religious use of a home at all.

D.      Defendants Have Discriminated Against Plaintiffs Through Application of Airmont’s
        Zoning Codes

        86.    Plaintiffs Congregation Kollel Ohr Yaakov, Congregation of Ridnik, Congregation

Khal Boston, Rabbi David Ribiat, Rabbi Moishe Berger, and Rabbi Abraham Horowitz (the

“Rabbi Plaintiffs”) have all been victims of Defendants’ unlimited discretion and power in this so-

called “application” process for residential places of worship or assembly.

        87.    The Rabbi Plaintiffs’ stories share the same basic elements: Rabbi Plaintiffs realize

that they need Village approval in order to have neighbors over to pray at their homes; Rabbi

Plaintiffs undertake extensive and expensive measures to submit the requisite plans and

applications; Defendants continually move the goal posts, repeatedly finding new and different

application “deficiencies” or issues that need to be addressed before Rabbi Plaintiffs’ plans can be

approved; Rabbi Plaintiffs incur mounting fees in an attempt to cure the alleged deficiencies, only

to discover issues that prevent their applications from being approved, Rabbi Plaintiffs keep

incurring more costs and fees; Rabbi Plaintiffs never get Village approval; and in certain

circumstances, Airmont accuses them of criminal conduct for hosting an unauthorized place of

worship (even while they are in the middle of the application process and, in one case, have been

unanimously approved for a permit) and issues violations that come with fines and threats of jail

time.


                                                29
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 30 of 82



       88.     The stories are even more compelling when illuminated by the fact that Airmont

contradicts state building requirements in regulating residential places of worship (and religious

houses of worship in general). For example, state laws governing the occupancy limits of houses

for New York are found in the 2015 International Residential Code (2nd printing as adopted by

New York) (“IRC”) and the 2015 International Building Code (3rd printing as adopted by New

York) (“IBC”). The latter governs commercial properties. Airmont has claimed that residential

houses of worship are subject to the IBC because they are “accessory uses” to a residence and,

therefore, claims that because of this commercial classification, the Village should limit how much

of the home can be used for religious exercise. This is flatly untrue. The IBC states that (1)

detached one- and two-family dwellings and multiple single-family dwellings not more than three

stories … and their accessory structures no more than three stories… shall comply with the

International Residential Code (IBC § 101.2) (emphasis added); and (2) even if residential places

of worship somehow fell outside the above provision, the Code later clarifies that “small assembly

spaces” shall not be classified as assembly occupancies. IBC § 303.1.2. A small assembly space

includes “a room or space used for assembly purposes with an occupancy load of less than 50

persons and accessory to another occupancy shall be classified…as part of that occupancy.” IBC

§ 303.1.2(a). Accordingly, residential houses of worship—which Airmont says are “accessory

uses”—that have an occupancy load of less than 50 people should be classified as part of the

residence, not as an accessory to the residence, as the 2018 Code provides and the Airmont officials

claim. First, Airmont regulates residential houses of worship as commercial properties regardless

of how many people are worshipping in the residence, a comparison that by itself precludes

Airmont’s ability from meeting the least restrictive means standard of RLUIPA and the First

Amendment claims. Second, Airmont does not limit any other entity in its zoning code the way it



                                                30
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 31 of 82



regulates religious houses of worship (residential, neighborhood, and freestanding), yet another

RLUIPA and First Amendment violation.

      i.         Congregation Kollel Ohr Yaakov and Rabbi David Ribiat

           89.   Plaintiffs Congregation Kollel Ohr Yaakov and Rabbi David Ribiat began their

exhaustive and never-ending process to obtain Village approval for a residential house of worship

more than two and a half years ago. Rabbi Ribiat had recognized that the small house he had

purchased in Airmont was not large enough to host prayer meetings for his neighbors who needed

a nearby location to pray. To meet these needs, as well as the needs of his immediate family who

also required more living space than their home provided, Rabbi Ribiat decided to build an

extension to the back of his house that could adequately address both of these needs.

           90.   Wanting to comply in all respects with Airmont’s code and rules, Rabbi Ribiat

began the application process for a residential place of worship under the 2007 Code in March

2016. With limited funding available and insufficient space in his current home, Rabbi Ribiat and

his neighbors had hoped for an expedited application and review process as provided for in the

2007 Code. Rabbi Ribiat first met with Ian Smith, the Village’s former building inspector

(“Building Inspector Smith”) for an inspection and to discuss the scope and plan for the proposed

extension. At that initial meeting, Rabbi Ribiat provided extensive detail regarding his intention to

build a 2,845 square foot extension that included new spaces for both his personal use, as well as

space designated for a residential house of worship.

           91.   Building Inspector Smith advised that based on his inspection, Rabbi Ribiat would

need to apply for a zoning variance because the planned addition was too large when compared to

the overall size of his lot. Rabbi Ribiat explained that although the proposed addition would still

have been too small for their needs, he would submit a proposal for a smaller extension to avoid

needing a variance from the Village. Building Inspector Smith noted, however, that Rabbi Ribiat
                                                 31
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 32 of 82



should apply for an extension for the actual size that he needed because Airmont was approving

reasonable variances, and Rabbi Ribiat’s planned expansion was reasonable to Building Inspector

Smith. Building Inspector Smith was shortly thereafter replaced by Defendant Building Inspector

by Lou Zummo (“Building Inspector Zummo”).

       92.     Based on the inspection and representation of Building Inspector Smith, Rabbi

Ribiat submitted his application on behalf of himself and Congregation Kollel Ohr Yaakov, and

had his first meeting with the CDRC on August 9, 2016. At this meeting, Rabbi Ribiat presented

his plans for a larger addition, which included an engineer’s site plans and hand-drawn

architectural plans for dedicated spaces for personal and residential house of worship use. Despite

the representations from Building Inspector Smith, however, the CDRC informed Rabbi Ribiat

that the proposed addition was too large and that he would need to downsize the expansion before

he could get approval. In addition, the CDRC officials demanded that before the proposal could

be approved by the CDRC, Rabbi Ribiat would first need to submit complete, professional

architectural plans. Consequently, the CDRC did not approve his application.

       93.     Because the 2007 Code provided for a 62-day expedited review for a residential

house of worship of less than 1,400 square feet, Rabbi Ribiat revised the plans to instead propose

a residential house of worship of less than that size. Although Rabbi Ribiat did not want to alter

his plans because they neither fully meet his own nor his neighbors’ needs, he and his congregation

were anxious to expedite the process and get approval from the Village so they could legally meet

to pray in Rabbi Ribiat’s home. The new plans additionally included a 1,175 square foot extension

for Rabbi Ribiat’s private use.

       94.     As instructed by the CDRC, Rabbi Ribiat hired an architecture firm at great expense

to draft professional architectural plans. Upon information and belief, the first architect Rabbi



                                                32
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 33 of 82



Ribiat attempted to hire would not take on the project because of Airmont’s practice of delaying

approval of residential houses of worship. A second architect took the project, but being unfamiliar

with the CDRC and the Planning Board, expressed surprise that Rabbi Ribiat was required to first

produce architectural plans before any guidance was provided or proposals were approved. The

architect noted that having to create expensive plans at the first instance was “like the tail wagging

the dog.” Still, Rabbi Ribiat attempted to follow the CDRC’s demands and went forward with

plans for a smaller residential house of worship.

       95.     On September 13, 2016, Elchonon Ribiat, the son of Rabbi Ribiat and

representative of Congregation Kollel Ohr Yaakov, met with the CDRC for a second meeting to

present them with the new professional architectural plans. At the meeting, the Village’s Engineer,

Eve Mancuso, a member of the CDRC and partner at Brooker Engineering, informed the

representative that due to the topography of Rabbi Ribiat’s lot, any addition to Rabbi Ribiat’s home

would require the significant costly excavation of a foundation and basement, which, if not

required to be filled by the Village, could create an additional 1,500 square feet of useable space

(and thereby push the application above the 1,400 square foot threshold for site approval).

       96.     In addition to adding a new foundation, the CDRC demanded further changes to

the architectural plans. All of the requested changes were initially minor, such as changing the

direction of swinging doors, changing the widths of entrances, and adding the precise dimensions

of areas in bathrooms. Airmont’s fire inspector Defendant Shlomo Pomeranz (“Fire Inspector

Pomeranz”), however, then demanded a major change to the plans: Now every window on the

second floor of the building must be made accessible via ground ladder — a requirement that

would have rendered two of the proposed parking spaces on the plan unavailable. A proposed

solution was to add an additional costly porch to the plans.



                                                 33
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 34 of 82



       97.     All of the required changes to the plans demanded by the CDRC officials required

Rabbi Ribiat to expend additional funds amending the architectural plans and to return to the

CDRC for another meeting. However, operating under the assumption that these plans would be

approved by Defendants, as conveyed by the CDRC, Rabbi Ribiat and his congregation moved

forward with adjusting the plans and preparing for the next CDRC meeting.

       98.     On April 6, 2017, Congregation Kollel Ohr Yaakov’s and Rabbi Ribiat’s

representative returned for a third meeting with the CDRC. At this meeting, the CDRC found new

problems with the proposed revised plan that it had failed to raise at the second meeting. First, the

CDRC again took issue with several minor details, including the absence of markings for the

precise location of light fixtures and the lack of concrete pads near each door. Correcting these

minor details would again require additional costly revisions to the plans. Second, the CDRC

further required that the plans now include the full elevation of the sides of the house. This

requirement was a brand new demand adding yet more costs to the project.

       99.     Third, the CDRC now objected to the fact that the planned location for the prayer

meeting space in Rabbi Ribiat’s home had a door that connected to a proposed personal study for

Rabbi Ribiat. Although the location of the Rabbi Ribiat’s personal study was clearly marked on

the plans during the second CDRC meeting, the CDRC officials took issue with it for the first time

at this meeting, and objected to Rabbi Ribiat’s assertion that the study should not be counted as

part of the residential place of worship calculations. Instead, the CDRC believed that in the current

iteration of the plans, the personal study should be considered part of the religious meeting space.

The difference was significant: By including the study as part of the proposed religious meeting

space as opposed to the residential space, the designated space for religious worship would exceed




                                                 34
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 35 of 82



1,400 square feet, triggering the need for Rabbi Ribiat to obtain Village-approved variances and

to comply with additional building requirements, further delaying the approval process.

       100.    The CDRC officials stated they would defer to the opinion of Building Inspector

Zummo on the issue. After first noting that whether to consider the study as part of the existing

residence or part of the religious meeting space was as completely arbitrary as the difference

between “potayto” and “potahto,” he advised that as long as there was a fire wall and a fire door

separating the study from the place of worship, the study would be included in the square footage

calculations for the existing residence and not the residential place of worship. The CDRC agreed

that if all the recommended changes to the plan were made, Rabbi Ribiat could then proceed with

his application to the Planning Board.

       101.    Taking the CDRC and Building Inspector Zummo at their word, Rabbi Ribiat made

additional costly changes to the plans. At this point, Rabbi Ribiat and Congregation Kollel Ohr

Yaakov prepared for their first meeting with the Planning Board, hoping that their plan and

application would be approved, given that they had now had three meetings with the CDRC and

had followed all of its recommendations to date.

       102.    In advance of the Planning Board meeting, Rabbi Ribiat was further informed that

as part of the Planning Board application process, a document called a Long Form Environmental

Assessment Form (“EAF”) needed to be prepared, even though a Short Form EAF had been

previously prepared for the CDRC without objection. Rabbi Ribiat’s engineer informed him that

the proposed extension did not meet the threshold for requiring a Long Form EAF, as many of the

sections are not applicable and could not be filled out, and was extremely costly to prepare.

However, Rabbi Ribiat’s representative had the engineer complete the Long Form EAF to the best

of his ability despite the cost in order to comply with the Planning Board’s rules.



                                                35
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 36 of 82



       103.    On the afternoon of the Planning Board meeting on May 25, 2017, Rabbi Ribiat

received a barrage of emails from CDRC officials containing comment letters on Rabbi Ribiat’s

plan. The comment letters raised a host of brand new issues that had never been brought up at any

of the previous three CDRC meetings. In addition, the letters noted that the Long Form EAF was

incomplete. Finally, the comment letters objected to the number of available parking spaces

because the proposed residential house of worship would be 1875 square feet — a number the

CDRC reached by including Rabbi Ribiat’s personal study as part of the residential house of

worship despite the inclusion of the fire wall and fire door as the CDRC had previously deliberated

and signed off on. Upon information and belief, the content and timing of the CDRC officials’

comment letters, which were sent mere hours before the start of the Planning Board meeting, was

designed to prevent Rabbi Ribiat from meaningfully addressing them before the meeting and to

enforce Airmont’s unwritten policy of discrimination against its Hasidic Residents by preventing

the addition of residential places of worship.

       104.    As designed by the CDRC and the Planning Board, Rabbi Ribiat was unable to get

Planning Board approval at the meeting. The Planning Board and its professionals reviewed all of

the negative eleventh hour comment letters from the CDRC and its professionals, notably

including letters from CDRC members and professionals who had previously signed off on the

plans. In addition, the Planning Board took issue with the incomplete sections of the Long Form

EAF although completion was impossible because those sections were wholly inapplicable to the

project. But despite pleas from Rabbi Ribiat’s representative that they would address all of the

Planning Board’s concerns, the Planning Board rejected the plans and required additional

meetings. The Planning Board’s rejection of the plans and requiring new meetings was specifically

intended to enforce Airmont’s unwritten policy of discrimination against its Hasidic Residents by



                                                 36
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 37 of 82



preventing the addition of residential places of worship. Each Planning Board member

prohibitively drove up Rabbi Ribiat’s costs, burdened the approval process with crushing delays,

and ultimately prevented Rabbi Ribiat from obtaining approval for his residential place of worship.

Airmont’s unwritten policy of religious discrimination against the Hasidic Residents was the

moving force behind each individual Planning Board member’s actions.

       105.    Due to the Planning Board’s and its professionals’ about-face at this meeting, as

well as the need to avoid additional costly Planning Board meetings, Rabbi Ribiat’s representative

instead requested another CDRC meeting to get accurate information from the CDRC’s

professionals as to what was really required to obtain Planning Board approval.

       106.    On June 13, 2017 (more than a year after their initial application was submitted), a

representative returned for a fourth and final meeting with the CDRC. Over protest by the

representative, the CDRC officials reversed their previous position regarding Rabbi Ribiat’s

personal study, and now required that any future plans include the study in the calculations for the

residential place of worship. Airmont’s unwritten policy of religious discrimination against its

Hasidic Residents was the moving force behind each individual CDRC member’s decision to

renege on the prior commitment and representations to Rabbi Ribiat and Congregation Kollel Ohr

Yaakov about the study.

       107.    The representative then proposed that in order to be under the 1,400 square foot

threshold, Rabbi Ribiat would agree to change the personal study to a bedroom instead, and Rabbi

Ribiat would continue to use his existing personal study located in a separate part of the house. In

response, one of the CDRC’s officials stated that regardless of where Rabbi Ribiat’s study was

located in the house, it must be considered part of the residential place of worship because Rabbi

Ribiat might meet with congregants there. When the representative stated that Rabbi Ribiat could



                                                37
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 38 of 82



simply meet with his congregants in the main sanctuary, the CDRC’s official responded with “are

you going to tell me that [Rabbi Ribiat] will never prepare a sermon in his study?”

       108.    Of course, whether Rabbi Ribiat meets with a congregant or prepares a sermon in

his is study is irrelevant to whether the space is used as a “residential place of worship” where

Rabbi Ribiat’s neighbors can meet to pray. The CDRC’s focus on Rabbi Ribiat’s study was

specifically designed to derail the project. By trying to include it in the calculations for the

residential place of worship, Rabbi Ribiat would be required to build more parking spaces.

However, there is insufficient space on Rabbi Ribiat’s lot for additional parking spaces. Therefore,

Rabbi Ribiat would need to receive a variance from the Village. The CDRC officials knew this

and knew that by going back on their previous agreement regarding the study, the project would

be derailed, and they would successfully prevent another residential place of worship application

by Airmont’s Hasidic Residents in accordance with the Village’s unwritten policy.

       109.    After further debating the issue, the CDRC officials represented that they would

approve a modification of converting the study to a bedroom only if the doorway connecting the

place of worship to the proposed bedroom was permanently sealed off and Rabbi Ribiat submitted

photographic evidence showing as much.

       110.    The CDRC further admitted during the meeting that the Short Form EAF would

have been sufficient to submit for Rabbi Ribiat’s and Congregation Kollel Ohr Yaakov’s purposes.

Significantly, one of the major reasons claimed by the Planning Board officials for rejecting the

plan were comment letters from the CDRC officials criticizing the submission of an incomplete

Long Form EAF despite the submission of a complete Short Form EAF. When the representative

questioned whether Rabbi Ribiat needed to incur the additional cost of completing the unnecessary

Long Form EAF, the Village Planner stated that Rabbi Ribiat must complete the Long Form EAF



                                                38
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 39 of 82



now because it had already been submitted once. Upon information and belief, there is no such

rule in the Village Code, and the Village’s decision required Rabbi Ribiat or Congregation Kollel

Ohr Yaakov to spend more money on forms that the CDRC admitted the Planning Board did not

need. Instead, the decision was designed to enforce Airmont’s unwritten policy of discrimination

against Hasidic Residents by preventing the addition of residential places of worship in Airmont.

Each CDRC member prohibitively drove up Rabbi Ribiat’s costs, burdened the approval process

with crushing delays, and ultimately prevented Rabbi Ribiat from obtaining approval for his

residential place of worship. Airmont’s unwritten policy of religious discrimination against the

Hasidic Residents was the moving force behind each individual CDRC member’s actions.

       111.    After making plans to assuage these new unfounded concerns, Rabbi Ribiat and his

congregation prepared for a second Planning Board meeting on July 27, 2017. However, yet again,

only hours before the meeting, Rabbi Ribiat received new comment letters from the CDRC

officials. This time, the CDRC objected to the plans based on a new interpretation of the 2007

Code to conclude that because of the lot size, the residential house of worship could actually only

be a maximum of 967 square feet (as opposed to 1,400 square feet).

       112.    Faced with these new issues that would surely result in a second rejection by the

Planning Board of the current plans, Rabbi Ribiat and his congregation decided to cancel the

Planning Board meeting and regroup. Significantly, the 2007 Code had not changed since Rabbi

Ribiat applied for a residential house of worship. The content and timing of the CDRC officials’

comment letters, which were sent mere hours before the start of the Planning Board meeting and

which included an interpretation of the 2007 Code that was never discussed at any previous CDRC

meeting, was designed to enforce Airmont’s unwritten policy of discrimination against its Hasidic

Residents by preventing the addition of residential places of worship. Each CDRC member



                                                39
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 40 of 82



prohibitively drove up Rabbi Ribiat’s costs, burdened the approval process with crushing delays,

and ultimately prevented Rabbi Ribiat from obtaining approval for his residential place of worship.

Airmont’s unwritten policy of religious discrimination against the Hasidic Residents was the

moving force behind each individual CDRC member’s actions.

       113.    In the ensuing weeks after canceling the Planning Board meeting, the CDRC

officials informed Rabbit Ribiat and his congregation that they would need to request twelve (12)

variances if they wished to get approval from the Planning Board. Instead of requesting these

variances, which would have inevitably been rejected, Rabbi Ribiat and his congregation spent

additional time, effort, and money drafting new plans for the residential place of worship. Rabbi

Ribiat was also now forced to seek legal help and to engage a new site planner in the hope they

could make better progress with the Village.

       114.    On February 22, 2018, they met for a second time with the Planning Board and

presented their new plans. At this meeting, they received no negative comments regarding the

plans. However, without explanation, the Planning Board did not vote on the application. Instead,

the Planning Board advised that Rabbi Ribiat would need to come back for another meeting,

resulting in additional expense to Rabbi Ribiat and further delay. The Planning Board’s actions

indicated that the reason it refused to approve the new plan was to consult Village professionals

and/or other Village officials to find new reasons to reject the residential place of worship. This

deliberate act by the Planning Board officials delaying approval of the application was meant to

enforce Airmont’s unwritten policy of discrimination against its Hasidic Residents by preventing

the addition of residential places of worship. Airmont’s unwritten policy of religious

discrimination against Hasidic Residents was the moving force behind each individual Planning

Board member’s delay of approving the application.



                                                40
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 41 of 82



       115.    On March 29, 2018, Rabbi Ribiat met with the Planning Board for a third meeting.

Despite the new plans having sealed off the room that was formerly a study from the residential

place of worship as previously discussed with the CDRC and presented without objection at the

second Planning Board meeting, the Planning Board now determined that the study must be

considered part of the residential place of worship. Consequently, because the study was part of

the residential place of worship, the Planning Board decided that unless Rabbi Ribiat and his

congregation could provide for more parking spaces, their plan could not be approved. The

Planning Board officials’ about-face effectively doomed the project as the lot simply has no

additional room for parking, forcing Rabbi Ribiat and his congregation to choose between going

back to the drawing board yet again or finally giving up.

       116.    With little other recourse, Rabbi Ribiat and his congregation made several bold

changes to their plans in order to further drive down the square footage of the proposed place of

worship and submitted the new plan to the Planning Board in April 2018. Moreover, in advance

of a fourth meeting with the Planning Board, Rabbi Ribiat converted his existing study to a

bedroom. However, after meeting with Planning Board for the fourth time on April 26, 2018, the

plans failed to obtain approval yet again. Despite Rabbi Ribiat’s representations, the Planning

Board officials insisted that the bedroom would still be used as a study.

       117.    After the fourth Planning Board meeting, Fire Inspector Pomeranz called Rabbi

Ribiat to demand a fire inspection of Rabbi Ribiat’s house. Fire Inspector Pomeranz objected to

changing the use of one of Rabbi Ribiat’s rooms from a study to a bedroom, claimed that the

change was “illegitimate,” and then stated that he simply did not believe that Rabbi Ribiat had

converted the room. As there was no reason for any fire inspection of his home, Rabbi Ribiat

declined, but offered to provide a picture. Incensed that his demand to enter Rabbi Ribiat’s home



                                                41
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 42 of 82



was rejected, Fire Inspector Pomeranz thereafter wrote a scathing comment letter rejecting the new

proposed plan, insisting that the bedroom was still a study, and that the proposed residential place

of worship was still oversized.

        118.       Upon information and belief, Fire Inspector Pomeranz’s demand for a fire

inspection was a pretext for him to gain access to Rabbi Ribiat’s home and find new reasons to

reject the plan.

        119.       At that point, it was clear to Rabbi Ribiat and Congregation Kollel Ohr Yaakov that

the Planning Board and CDRC officials had dug in their heels and the congregation could not meet

the boards’ constantly shifting requirements. Moreover, Rabbi Ribiat and the congregation had no

more funds left to continue seeking approval. After more than two years, Rabbi Ribiat and his

congregation have paid more than $50,000 in fees and costs seeking Village approval. But due to

deliberate actions of the boards and their officers, Rabbi Ribiat and his congregation were forced

to abandon their plans to move forward with the addition to Rabbi Ribiat’s home and currently do

not have a suitable place to gather.

        120.       In addition, many of the comment letters from the private consulting firms whose

consultants were on the CDRC included trivial comments to further delay the application process

and drive up revenue for the officials’ private consulting firms.

        121.       The Village of Airmont achieved what it had set out to do all along: burden the free

exercise of religion by Hasidic Residents by preventing the addition of residential places of

worship in Airmont. The Village prohibitively drove up costs, burdened the approval process with

crushing delays, and ultimately prevented approval for residential places of worship, while also

avoiding judicial review of their actions by refusing to issue a final decision on Plaintiffs’

application and adding new and conflicting requirements in a piecemeal manner.



                                                    42
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 43 of 82



     ii.          Congregation of Ridnik and Rabbi Moishe Berger

        122.      In July 2015, Plaintiff Rabbi Moishe Berger bought a home in a section of Airmont

located west of Cherry Lane, which was a neighborhood that had only recently began to attract

members of the Hassidic Jewish community and did not yet have any residential places of worship.

Rabbi Berger's home had been previously owned by former Airmont mayor John Layne.

           123.   In August 2015, Rabbi Berger obtained a permit from the Village to build a mikvah

in his home's existing three-car garage. Rabbi Berger's mikvah housed the small ritual bath itself,

showers, a changing area, and a hallway. As Airmont requires residents to replace any finished

garages with a new garage, Rabbi Berger subsequently obtained a permit to build a replacement

three-car garage at his own expense in the fall of 2015.

           124.   In the ensuing months, several of Rabbi Berger’s neighbors separately requested to

use his home to pray. Rabbi Berger granted their requests, and since then, he has been offering

space in his home’s replacement three-car garage to pray daily with his neighbors. Rabbi Berger

called his residential place of worship and his neighbors who prayed there: Congregation of

Ridnik. Members of Congregation of Ridnik will only walk to Rabbi Berger's home for Friday

night and Saturday Shabbat and holiday services. During the week, Members of Congregation of

Ridnik who drive to his home for prayer park primarily on Rabbi Berger's property.

        125.      Shortly thereafter, in December 2015, Rabbi Berger met with the CDRC in an

attempt to comply with the 2007 Code’s regulations regarding residential houses of worship and

to get permission from the Village to continue to use his home as a place of communal prayer and

worship for Congregation of Ridnik. Rabbi Berger was informed that he must present architectural

plans to the CDRC that included the use of the space and plan for parking. As demonstrated by

their later actions, as well as other actions identified herein, the CDRC’s officials’ demands were

made to enforce Airmont’s unwritten policy of discrimination against its Hasidic Residents by
                                                  43
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 44 of 82



preventing the addition of residential places of worship and to prevent judicial review of the

Board’s actions by keeping the application in perpetual limbo. Each CDRC member prohibitively

drove up Rabbi Berger’s costs, burdened the approval process with crushing delays, and ultimately

prevented Rabbi Berger from obtaining approval for his residential place of worship. Airmont’s

unwritten policy of religious discrimination against the Hasidic Residents was the moving force

behind each individual CDRC member’s actions during Rabbi Berger’s application process.

       126.    Between August 2015 and February 2016, Building Inspector Smith inspected

Rabbi Berger's home several times, including the new three-car garage, the original three-car

garage with the mikvah, and an area of his home immediately adjacent to the mikvah that Rabbi

Berger uses as a library. Although Rabbi Berger had passed each of these inspections without

issue, Building Inspector Smith could not provide a certificate of occupancy until Rabbi Berger

obtained final permission to use his home as a residential place of worship from Airmont.

Consequently, Rabbi Berger prepared to meet again with the CDRC and Planning Board to obtain

the necessary approvals.

       127.    In the summer of 2016, however, there were several staffing changes to Airmont's

Zoning and Planning department, including the replacement of Building Inspector Smith by

Building Inspector Louis Zummo and the replacement of Fire Inspector Kim Weppler (“Fire

Inspector Weppler”) with Fire Inspector Shlomo Pomeranz.

       128.    In September 2016, Rabbi Berger returned to the CDRC for a second meeting,

having made changes to his original application to address the CDRC's original concerns. Among

other things, Rabbi Berger revamped his original plans to include additional parking. In fact, he

added three more parking spaces beyond the number the CDRC had previously indicated were

necessary. But the CDRC officials found several minor reasons to reject his application, including



                                               44
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 45 of 82



that they did not like the location of the parking spaces. Consequently, Rabbi Berger was forced

to expend additional sums on redoing his plans and on yet another CDRC meeting. All of the

CDRC demands for Rabbi Berger’s plans were pretextual and intended to enforce Airmont’s

unwritten policy of discrimination against its Hasidic Residents by preventing the addition of

residential places of worship and preventing judicial review of the CDRC’s actions by keeping the

application in perpetual limbo. Each CDRC member prohibitively drove up Rabbi Berger’s costs,

burdened the approval process with crushing delays, and ultimately prevented Rabbi Berger from

obtaining approval for his residential place of worship. Airmont’s unwritten policy of religious

discrimination against the Hasidic Residents was the moving force behind each individual CDRC

member’s actions.

       129.   In December 2016, Rabbi Berger returned to the CDRC for his third meeting with

new plans. These plans, however, again failed to satisfy the CDRC officials, who again raised

more previously undisclosed issues that could have been raised in the previous meetings. For

example, this time Rabbi Berger was told that a sidewalk needed to be included in the plans. He

was told to change his plans and return to the CDRC to try his luck again. Consequently, Rabbi

Berger was forced to expend additional sums redoing his plans and on yet another CDRC meeting.

This piecemeal addition of requirements was designed to enforce Airmont’s unwritten policy of

discrimination against its Hasidic Residents by preventing the addition of residential places of

worship and preventing judicial review of the Board’s actions by keeping the application in

perpetual limbo. Each CDRC member prohibitively drove up Rabbi Berger’s costs, burdened the

approval process with crushing delays, and ultimately prevented Rabbi Berger from obtaining

approval for his residential place of worship. Airmont’s unwritten policy of religious




                                               45
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 46 of 82



discrimination against the Hasidic Residents was the moving force behind each individual CDRC

member’s actions.

       130.    After making these further changes to his plans, Rabbi Berger returned to the

CDRC in April 2017 for his fourth meeting, where he finally obtained CDRC approval and was

referred to the Planning Board. In attendance at the April 2017 CDRC meeting was Building

Inspector Zummo, who voiced no objection to the referral of Rabbi Berger's application to the

Planning Board.

       131.    On June 22, 2017, Rabbi Berger met with the Planning Board. There, Building

Inspector Zummo, who had just reviewed and approved the plans when they were presented before

the CDRC in April, now began to question whether Rabbi Berger could use more than 1,400 square

feet of his home for prayer and worship. In calculating the 1,400 square feet, Building Inspector

Zummo included not only the new three-car garage where Rabbi Berger and his neighbors prayed,

but also the original three-car garage with the mikvah and an area of his home immediately

adjacent to the mikvah that Rabbi Berger uses as a library. As such, the Planning Board officials

determined that Rabbi Berger would need to meet additional requirements in order to get Village

approval and rejected the application. Building Inspector Zummo and the rest of the Planning

Board officials’ strategy of waiting until the Planning Board meeting to raise new issues with the

plans they previously approved demonstrate that each of the Defendants sought to enforce

Airmont’s unwritten policy of discrimination against its Hasidic Residents by preventing the

addition of residential places of worship and prevent judicial review of the Board’s actions by

keeping the application in perpetual limbo. Each Planning Board member and Building Inspector

Zummo prohibitively drove up Rabbi Berger’s costs, burdened the approval process with crushing

delays, and ultimately prevented Rabbi Berger from obtaining approval for his residential place of



                                               46
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 47 of 82



worship. Airmont’s unwritten policy of religious discrimination against the Hasidic Residents was

the moving force behind each individual Defendant’s actions.

       132.    Two days later, on June 24, 2017, Rabbi Berger received a Notice of Violation,

written by Airmont Code Enforcer Marino Fontana, stating that there had been an unauthorized

change of use to his home and that he had not completed the planning approval process.

       133.    On July 14, 2017, in response to the Planning Board’s failure to approve his

application on the grounds that a residential place of worship could not use more than 1,400 square

feet of a residence, Rabbi Berger’s former lawyer wrote a letter to Building Inspector Zummo

challenging this unfounded 1,400 square feet restriction. The letter received no response.

       134.    On August 6, 2017, Rabbi Berger’s former lawyer sent another letter requesting a

response to the July 14 letter, noting that the 2007 Code required that applications for residential

places of worship to be given priority and expedited review. Airmont did not respond until

December 27, 2017, when Building Inspector Zummo sent a letter stating that Rabbi Berger’s

proposed square footage to use for his residential place of worship was simply too large to be

approved by Airmont.

       135.    There was no further communication between Airmont and Rabbi Berger until

February 14, 2018, when Rabbi Berger received another Notice of Violation written by Code

Enforcement Officer Corey Martin. This notice stated that (1) Rabbi Berger was in criminal

violation of two Offense Codes because he was using his residence as a place of worship without

Airmont’s approval; (2) he would have to arrange an inspection of his home before March 16,

2018, or he would be required to appear in Airmont Justice Court; and (3) his “violations” were

punishable by a fine of up to $1,000 per day or up to a year in jail.




                                                 47
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 48 of 82



       136.    On March 16, 2018, instead of submitting to an intrusive “inspection” of the home,

Rabbi Berger's former lawyer sent a response stating that the purported Notice of Violation was

defective and illegal under federal law and the U.S. Constitution.

       137.    Upon information and belief, with the full support of the Village, Building

Inspector Zummo and Fire Inspector Pomeranz routinely engaged in a pattern and practice of

harassing and targeting Hasidic Residents by attempting to gain access to and inspect their

residences to improperly cite them for criminal conduct, assess phantom violations, demand

unnecessary repairs or adjustments, and incur visitation fees. Because of this, Rabbi Berger did

not agree to or schedule the inspection demanded by the Notice of Violation, fearing that it would

simply give Building Inspector Zummo or Fire Inspector Pomeranz an additional opportunity to

cite him with criminal violations and/or demand that he make more costly adjustments to his home

for any number of purported “violations.”

       138.    Airmont never responded to this letter. Instead, three days later, Rabbi Berger

received an Appearance Ticket to appear in Airmont Justice Court on June 7, 2018. The

Appearance Ticket also called for an inspection of his home.

       139.    Defendants’ actions reveal that the multiple Notices of Violation and Appearance

Ticket from Airmont was designed to intimidate Rabbi Berger into agreeing to an inspection, to

chill Rabbi Berger and Congregation of Ridnik’s Constitutional right to free exercise of religion

and assembly, and to prevent the addition of residential places of worship in Airmont like

Congregation of Ridnik by prohibitively driving up costs, burdening the approval process with

delays, and ultimately preventing Rabbi Berger from obtaining approval for his residential place

of worship.




                                                48
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 49 of 82



       140.     To recap, Rabbi Berger bought a house and installed a mikvah in the garage.

Airmont then required him to build an additional three-car garage at his own expense. Rabbi Berger

allowed members of his congregation pray at his home. Rabbi Berger then expended significant

funds trying to get approval from Airmont to use certain areas of the home as a residential place

of worship. After numerous expensive meetings, Airmont found reason after reason not to approve

his request. It then cited him for criminal conduct and threatened jail time for not being finished

with a process the Village purposefully delayed. This is all because Rabbi Berger wanted to let

members of his congregation worship in his home.

       141.     To date, Rabbi Berger has expended roughly $20,000 in fees and costs related to

Airmont's sham application process.

    iii.        Congregation Khal Boston and Rabbi Abraham Horowitz

       142.     Plaintiff Rabbi Abraham Horowitz first welcomed his neighbors into a designated

portion of his home on Murray Drive to meet and pray in 2007. Rabbi Horowitz called his

residential place of worship and his neighbors who prayed there Congregation Khal Boston.

Congregation Khal Boston met in an additional room in Rabbi Horowitz’s home, and Rabbi

Horowitz obtained a certificate of occupancy for this additional room. However, in June 2008,

Airmont sent a letter that notified the Horowitzes that it “has come to the attention of the Building

Department that you have opened a Residential House of Worship in your House.” The letter

further stated that “[i]n order to legalize your house of worship you should contact the Building

Department . . . for us to explain the steps necessary to legalize your place of worship.”

       143.     In the next several years, including in 2009 and 2011, Congregation Khal Boston

received several appearance tickets for being in violation of the 2007 Code. Upon realizing that

they needed extensive additional Village approvals for Congregation Khal Boston to be allowed

to pray in a “legalized” way in his home, Rabbi Horowitz and Congregation Khal Boston embarked
                                                 49
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 50 of 82



upon the long and expensive application process, which ultimately ended in failure as designed by

Airmont. And as with Rabbis Ribiat and Berger, Rabbi Horowitz expended a significant amount

of time and money getting a formal application and plans submitted that went nowhere.

       144.   Upon information and belief, Rabbi Horowitz began meeting with the CDRC in the

summer of 2012 to discuss how to get his home in compliance with the 2007 Code. Rabbi Horowitz

met with the CDRC multiple times between 2012 and 2013 to present and revise architectural

plans for Congregation Khal Boston. Each time he met with the CDRC, he was informed that

something new needed to be fixed or changed in the plans before he could get the CDRC’s

approval. Consistent with the experiences of Rabbi Ribiat and Rabbi Berger, topics or problems

that appeared to be resolved at previous CDRC meetings would be brought up again as issues at

subsequent meetings. For example, most of Rabbi Horowitz’s CDRC meetings included a focus

on the parking spaces and driveways needed for his home, and from meeting to meeting the CDRC

would go back and forth regarding how the proposed parking and driveways would be calculated.

All of the CDRC officials’ actions related to Rabbi Horowitz’s plans were designed to enforce

Airmont’s unwritten policy of discrimination against its Hasidic Residents by preventing the

addition of residential places of worship and prevent judicial review of the Board’s actions by

keeping the application in perpetual limbo. Each CDRC member prohibitively drove up Rabbi

Horowitz’s costs and burdened the approval process with crushing delays. Collectively, the CDRC

and Planning Board officials approved and then reneged on that approval for Rabbi Horowitz’s

residential place of worship. Airmont’s unwritten policy of religious discrimination against the

Hasidic Residents was the moving force behind each individual CDRC and Planning Board

member’s actions.




                                               50
          Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 51 of 82



         145.     At some point between 2012 and 2014, Rabbi Horowitz was further informed by

Airmont that he needed to install a fire safety system in order to pass inspection. After one or more

inspections, Rabbi Horowitz was ordered by Building Inspector Smith and Fire Inspector Weppler

to install a fire alarm system, a fire station, a panic bar, strobe lights, emergency exits, and other

additions to the residential place of worship. Rabbi Horowitz and Congregation Khal Boston

complied with all of Airmont’s demands at great expense and, ultimately, passed Building

Inspector Smith’s and Fire Inspector Weppler’s inspections for a residential place of worship.

         146.     On March 11, 2014, Rabbi Horowitz and Congregation Khal Boston finally

received approval from the CDRC to submit their proposal for a residential house of worship to

the Planning Board.

         147.     Rabbi Horowitz met with the Planning Board in February 2015 to present the plans

for an 850 square foot residential place of worship. At the conclusion of this meeting, however,

even though Rabbi Horowitz and Congregation Khal Boston “received a negative declaration for

revised plans as per the Village Consultants” 2, the officials still did not vote to approve a COO.

The Village officials behaved according to their usual pattern and practice of discrimination further

documented throughout this Complaint.

         148.     In August 2016, Rabbi Horowitz met with the Planning Board for a second time.

After taking issue with several minor problems with the proposed plan, the Planning Board

officials unanimously approved the application, entitling Rabbi Horowitz and Congregation Khal

Boston to a certificate of occupancy. Once Rabbi Horowitz and Congregation Khal Boston

received a certificate of occupancy, prayer in Rabbi Horowitz’s home would be considered




2
 A negative declaration is a positive development for the congregation, as it means that the plans will not substantially
impact the environment.

                                                          51
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 52 of 82



legalized by the Village — meaning he and his congregants would no longer be practicing their

religion under threat of criminal prosecution.

       149.    In the summer and fall of 2016, however, there was a turnover among members of

the CDRC, Planning Board, and/or other Village officials, including the replacement of Fire

Inspector Weppler with Defendant Fire Inspector Pomeranz, and Building Inspector Smith with

Defendant Building Inspector Louis Zummo.

       150.    Several days after the August 2016 planning meeting, Rabbi Horowitz called the

Village Planning and Zoning Board to inquire as to the status of the certificate of occupancy.

Suzanne Carley, the Village Planning and Zoning Board Clerk, informed Rabbi Horowitz that they

were only awaiting “a final sign-off.” After not receiving the certificate of occupancy for several

weeks, Rabbi Horowitz again called Carley to inquire into its status. Carley, however, now stated

that the new inspectors, Fire Inspector Pomeranz and Building Inspector Zummo, did not want to

sign off on the certificate of occupancy and, instead, would require Rabbi Horowitz to attend a

new CDRC meeting. Rabbi Horowitz subsequently called Fire Inspector Pomeranz to inquire

about the certificate of occupancy and inform him that the site plan had already been approved by

the Planning Board. Fire Inspector Pomeranz responded by yelling at Rabbi Horowitz and stating

that it did not matter that the plan had already been approved; Rabbi Horowitz would need to

appear before the CDRC again because he (Pomeranz) said so.

       151.    As was the case with the applications of Rabbis Ribiat and Berger, the Airmont

Planning and Zoning officials’ actions were intended to enforce Airmont’s unwritten policy of

discrimination against its Hasidic Residents by preventing the addition of residential places of

worship and prevent judicial review of the Board’s actions by keeping the application in perpetual

limbo. By refusing to grant the approved certificate of occupancy that Rabbi Horowitz and



                                                 52
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 53 of 82



Congregation Khal Boston was entitled to, Fire Inspector Pomeranz was acting pursuant to

established custom and practice of Airmont to discriminate against Hasidic Residents.

       152.    With no other choice, Rabbi Horowitz returned to the CDRC on October 11, 2016.

At this meeting the CDRC raised new issues with the application that had already been approved

by the CDRC and the Planning Board. Now the CDRC suddenly took issue with the size of the

driveway, the weight the parking lot could sustain, whether neighbors could see the parking lot,

and lack of “fire mounts,” among other things. In addition, the CDRC officials now claimed that

Rabbi Horowitz’s residential place of worship lacked an indoor bathroom. This claim was false,

of course, and upon information and belief, the CDRC officials knew this allegation was false

when they made it. The CDRC officials required Rabbi Horowitz to submit new architectural plans

marking the location of the bathroom, even though the location of such facilities were already

evident on the floor plan. The CDRC officials further required that Fire Inspector Pomeranz

conduct an inspection to ensure “the door is fire raided,” despite the fact that the fire alarm system

had already been approved by former Fire Inspector Weppler. All of these requirements were to

enforce Airmont’s unwritten policy of discrimination against its Hasidic Residents by preventing

the addition of residential places of worship and prevent judicial review of the boards’ actions by

keeping the application in perpetual limbo. Airmont’s unwritten policy of religious discrimination

against the Hasidic Residents was the moving force behind each individual CDRC and Planning

Board member’s actions.

       153.    Rabbi Horowitz returned to the CDRC for another meeting on December 13, 2016.

As before, the CDRC found new issues with his architectural plans. It further objected for the first

time to the fact that the residential place of worship only had a single bathroom and claimed that

there “has been an issue with mobile bathrooms being brought in for use.” The CDRC officials



                                                 53
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 54 of 82



alleged that Rabbi Horowitz received a violation for an outdoor bathroom during the High

Holidays, a Jewish holiday period in the autumn. Rabbi Horowitz explained that there was no such

issue and that he never received any such notice of violation. Rabbi Horowitz had rented a small

portable bathroom for two or three days during the High Holidays that year because approximately

15 additional worshipers were expected at that time, and Congregation Khal Boston thought

another bathroom would be more convenient. But this explanation was irrelevant to the CDRC

officials, who had already made up their minds: Rabbi Horowitz would need to revise his plans

and build an additional bathroom even though it was unnecessary for 99% of the year.

       154.     In addition, the Deputy Village Attorney, Dan Kraushaar, noted during the meeting

that “although the plan was approved by the Planning Board, there are[] changes that may require

further [Planning Board] approval,” claiming there were no less than 11 new issues Rabbi

Horowitz needed to address. The CDRC officials then demanded a scheduled inspection with the

Fire and Building Inspectors.

       155.     Still not having received the certified of occupancy that he and Congregation Khal

Boston were entitled to after previously passing all necessary inspections and Planning Board

approvals, and seeing no other choice, Rabbi Horowitz reluctantly complied. These unnecessary

CDRC meeting and the compelled new inspections were designed to enforce Airmont’s unwritten

policy of discrimination against its Hasidic Residents by preventing the addition of residential

places of worship and preventing judicial review of the Board’s actions by keeping the application

in perpetual limbo. Airmont’s unwritten policy of religious discrimination against the Hasidic

Residents was the moving force behind each individual Planning Board and CDRC member’s

actions.




                                                54
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 55 of 82



       156.    In early 2017, Fire Inspector Pomeranz and Building Inspector Zummo arrived at

Congregation Khal Boston’s residential place of worship for the CDRC-ordered inspection.

However, instead of merely conducting a fire and safety inspection, the Village inspectors’ visit

quickly evolved into a full-blown site inspection including not just the area designated as the

residential place of worship, but Rabbi Horowitz’s entire home. Rabbi Horowitz told the inspectors

that he objected to them entering the living area of his home, but they ignored these objections and

entered the living areas. Fire Inspector Pomeranz and Building Inspector Zummo acted pursuant

to established custom and practice of Airmont and its Building Department to frustrate, intimidate,

delay, harass, and prevent Hasidic Residents from freely exercising their religion.

       157.    At the conclusion of the inspection, Fire Inspector Pomeranz verbally indicated that

Rabbi Horowitz had failed the inspection, but provided him no written or other formal notice or

any details as to why. After weeks of silence from the Village, Rabbi Horowitz contacted the

Village multiple times to request a formal list of issues from the purported failed inspection so that

he could address them.

       158.    Several weeks after the inspection, in April 2017, Rabbi Horowitz finally heard

back from the Village. However, instead of receiving the requested reasons for his alleged failed

inspection, Congregation Khal Boston received multiple notices to appear before the Airmont

Justice Court for a trial and/or appearance regarding “REQ. CERT OF OCCUP.,” “Planning bd

approval,” and “Fail Fire Inspection” by former Fire Inspector Ken Weppler, despite the fact that

he had still not received any information about the results of the inspection or how he might address

the supposed issues that led to the failed inspection.

       159.    On or about May 4, 2017, Rabbi Horowitz appeared at the Village Justice Court for

his scheduled trial and/or appearance. When Rabbi Horowitz first entered the Village Justice Court



                                                 55
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 56 of 82



after 5 PM, he saw Fire Inspector Pomeranz typing feverishly at a computer in clear view. Upon

information and belief, the Village Justice Court is not Fire Inspector Pomeranz’s office, and the

reason he was present was to type out a fire inspection report of his site visit to Rabbi Horowitz’s

home in time for the scheduled trial and/or appearance, as a pretext to fine Rabbi Horowitz and

Congregation Khal Boston.

       160.     During this court appearance, Village Attorney Sean Mack and Acting Village

Justice Karen Riley informed Rabbi Horowitz that he was being assessed a $2,000 fine for failing

a fire inspection and a $1,000 fine for operating a house of worship without a certificate of

occupancy. Rabbi Horowitz objected to the Village-imposed fine for not having a certificate of

occupancy where the Village itself was responsible for not issuing the certificate of occupancy to

which he was entitled. The Village rejected this reasoning. Rabbi Horowitz further objected to the

fine for the failed fire inspection, which he had previously passed following former Fire Inspector

Weppler’s inspection, and never received official notice of a failed fire inspection from Fire

Inspector Pomeranz. However, during Rabbi Horowitz’s conversation with Village Attorney Mack

and Former Village Justice Riley, Fire Inspector Pomeranz entered the room, handed Rabbi

Horowitz the long-requested inspection results, and said that the previous inspections by former

Building Inspector Ian Smith and Fire Inspector Ken Weppler were insufficient and the fine should

be imposed. The Village accepted Fire Inspector Pomeranz’s assessment and demanded Rabbi

Horowitz pay the fine.

       161.    Seeing no other options, Rabbi Horowitz has agreed to pay $3,000 in fines to have

the violations dismissed. Fire Inspector Pomeranz, Village Attorney Mack, and Former Village

Justice Riley acted pursuant to Airmont’s unwritten policy of discrimination against its Hasidic

Residents by preventing the addition of residential places of worship and prevent judicial review



                                                56
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 57 of 82



of the Board’s actions by keeping the application in perpetual limbo. Airmont’s unwritten policy

of religious discrimination against the Hasidic Residents was the moving force behind each

individual Village official’s actions. These Village official’s actions were also in accordance with

the established custom and practice of Airmont to frustrate, intimidate, delay, harass, and prevent

Hasidic Residents from freely exercising their religion.

       162.    Shortly thereafter, Fire Inspector Pomeranz returned to Rabbi Horowitz’s home to

review the inspection results. When Rabbi Horowitz asked Fire Inspector Pomeranz why it took

almost two months for him to provide the results of his inspection, Fire Inspector Pomeranz

admitted that during the inspection he found an electrical panel that was allegedly too close to a

slop sink, a condition that Fire Inspector Pomeranz allegedly believed was such an imminent safety

hazard that he believed there was a legal basis for seeking a formal 24-hour eviction of Rabbi

Horowitz, his family, and Congregation Khal Boston. Yet, despite weeks of searching for legal

grounds to evict Rabbi Horowitz, his family and Congregation Khal Boston, Fire Inspector

Pomeranz was apparently unable to do so and finally submitted his report. Upon learning of the

alleged safety risk that Fire Inspector Pomeranz had supposedly discovered weeks earlier, Rabbi

Horowitz had the sink removed immediately.

       163.    To be clear, Fire Inspector Pomeranz allegedly knew that there was a potential

threat to the health and safety of Rabbi Horowitz and his family requiring a possible eviction on

24-hour notice, but was more concerned with spending time finding a way to evict the Horowitzes

and Congregation Khal Boston than with warning them about the threats to their safety in a timely

manner. Fire Inspector Pomeranz acted with the full knowledge of the Village’s previous approval

of the certificate of occupancy, but instead acted pursuant to established custom and practice of

Airmont to frustrate, intimidate, delay, harass, and prevent Hasidic Residents from freely



                                                57
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 58 of 82



exercising their religion. Airmont’s unwritten policy of religious discrimination against the

Hasidic Residents was the moving force behind each Fire Inspector Pomeranz’s actions.

       164.    In addition, Fire Inspector Pomeranz further demanded that Rabbi Horowitz

construct an additional fire exit door in the residential place of worship even though there was

already an exit door on that same side. Rabbi Horowitz informed Fire Inspector Pomeranz that the

existing doors were considered adequate under previous inspections by the Village and that, to

Rabbi Horowitz’s knowledge, an extra fire door was not required under existing code or

regulations. In response, Fire Inspector Pomeranz informed Rabbi Horowitz that if he wanted to

pass the fire inspection, he would have to do whatever Fire Inspector Pomeranz demanded. Rabbi

Horowitz installed the new fire door as demanded.

       165.    But after incurring roughly $20,000 in fees and costs associated with this

application process, Rabbi Horowitz and congregation Khal Boston still do not have their

certificate of occupancy. Recognizing that the Village puts up moving targets and requirements

for Hasidic Residents that are all but impossible to satisfy, Rabbi Horowitz and Congregation Khal

Boston have not appeared for additional CDRC or other Village meetings. Indeed, it has been over

10 years since the Village first sent its notice warning Congregation Khal Boston to “legalize”

prayer in Rabbi Horowitz’s home, and the Village has determined for over 10 years to make that

impossible.

E.     Defendants Have Unlawfully Discriminated Against Plaintiffs In Additional Ways

       166.    Defendants do not constrain their discrimination against its Hasidic Residents

merely through the use of zoning codes and sham application processes to block residential houses

of worship. Instead, in a continuing trend of discrimination that began at the very inception of the

Village, Defendants have targeted virtually any public display of Hasidic Jewish belief in attempt

to maintain the so-called “character” of Airmont and discourage other members of the Hasidic
                                                58
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 59 of 82



Community from moving in. Defendants’ treatment of Plaintiff Chaim Cahan is the perfect

example.

       167.    In preparation for the Jewish holiday of Sukkot, Plaintiff Cahan set up a small,

eight-foot by eight-foot sukkah in the front of his house located on Rustic Drive in Airmont a

private residence. A sukkah is a temporary tent-like shelter set up during Sukkot that memorializes

the Jews’ account of traveling through the desert for forty years after escaping bondage in Egypt.

The sukkah is only intended to be set up for eight (8) days, and is disassembled and removed

immediately at the end of the holiday. A sukkah is a common religious structure in the Hasidic

Community during the High Holidays, a period of holidays that includes the major Jewish holidays

of Rosh Hashanah and Yom Kippur, which precede Sukkot on the calendar. Mr. Cahan’s sukkah

was clearly visible from the street.

       168.    On Thursday, September 28, 2017, a person identifying himself as an “inspector”

from the Village appeared at Mr. Cahan’s front door. When Mr. Cahan’s wife opened the door,

the “inspector” informed her that he had been sent personally by Airmont’s mayor, Defendant

Philip Gigante, a nearby neighbor of the Cahans, to inform them that the sukkah “might be a

hazard” and to demand them to dismantle it immediately. Mrs. Cahan informed the “inspector”

that the sukkah was needed for religious observance and that it would be dismantled in less than

two weeks. The “inspector” said that he would deliver Mrs. Cahan’s message. Upon information

and belief, the “inspector” had full access to the Cahan’s front door, where this conversation took

place. Upon further information and belief, the “inspector” acting on behalf of the Village and

Mayor Gigante did not demand the dismantling of the sukkah due to health and safety concerns;

rather, the demand was motivated by discriminatory intent to bar the overt religious practices of




                                                59
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 60 of 82



Airmont’s Hasidic Residents that may affect the so-called “character” of the Village and deter

other members of the Hasidic Community from moving in.

         169.   The following day was the eve of Yom Kippur, the holiest day of the year for

Hasidic Jews. It is customary for members of the Hasidic Community to spend the eve of Yom

Kippur preparing themselves mentally, physically and spiritually for Yom Kippur, which is a

somber day of prayer and reflection that includes a 25-hour period of fasting that was scheduled

to begin before sundown that day. Much like other Jewish holidays, the use of electronic devices

on Yom Kippur, including cell phones and emails, is strictly forbidden.

         170.   That morning, Fire Inspector Pomeranz came to Mr. Cahan’s house and demanded

that Mr. Cahan immediately dismantle the sukkah, claiming that the sukkah was a fire hazard. His

purported reasons as to why Mr. Cahan’s specific sukkah was a fire hazard kept shifting as Mr.

Cahan defended the sukkah. First, the sukkah had to be taken down because it was made of wood,

which sukkahs are commonly made of. Then it was because the sukkah was not “strong enough.”

Then the reason was because it was too close to the house. Then it was because it allegedly

obstructed the Cahan’s escape routes from the house in case of a fire in the house. Then Fire

Inspector Pomeranz claimed the sukkah could potentially obstruct entry to the house in case fire

fighters needed to get into the house. Finally, the claimed reason was because the sukkah posed a

risk to firefighters with their heavy equipment if they had to pass the sukkah to get to a fire in the

house.

         171.   When asked where Mr. Cahan should rebuild his sukkah, Fire Inspector Pomeranz

offered one alternative: Move it to the back of the house instead of the front. Once in the back of

the house, Fire Inspector Pomeranz was no longer concerned about what the sukkah was made of,

its structural integrity, its proximity to the house, or the entry or exit points for the Cahans or



                                                 60
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 61 of 82



firefighters. From the back of the house, no one would be able to see it from the street, and it would

not be able to affect the “character” of the neighborhood. Upon information and belief, Fire

Inspector Pomeranz had full access to the Cahan’s front door, where the above-described

conversation occurred. Upon further information and belief, the Fire Inspector Pomeranz acting

on behalf of the Village and Mayor Gigante, did not demand the dismantling of the sukkah due to

health and safety concerns; rather the demand was motivated by discriminatory intent to bar the

overt religious practices of Airmont’s Hasidic Residents that may affect the so-called “character”

of the Village and deter other members of the Hasidic Community from moving in.

       172.    Mr. Cahan eventually agreed that after Yom Kippur was over, he would

deconstruct, move, and rebuild the sukkah as the Village ordered, a task that would take Mr. Cahan

several hours. However, this concession was still not good enough for Fire Inspector Pomeranz or

the Village, who demanded that the sukkah be removed by the end of that day — again, on the eve

of Yom Kippur. Mr. Cahan informed Fire Inspector Pomeranz that he was planning to leave

Airmont within hours so he could spend Yom Kippur with his family congregation in New Jersey,

and would not have time to do so before he left. In response, Pomeranz threatened to return with

marshals that night — the night of Yom Kippur — to evict Mrs. Cahan and their young children,

who planned to remain in their Airmont home during Yom Kippur.

       173.    Faced with the Village’s threat against his family when he would have been away

from them without any means to contact them, as doing so would be forbidden during Yom Kippur,

Mr. Cahan succumbed to Fire Inspector Pomeranz’s demands and moved the sukkah. Mr. Cahan

had to wear a different garment to deconstruct the sukkah rather than the one he was required to

wear by religious mandate. Because of the time it took him to follow the Village’s orders, Mr.

Cahan missed his religious meal, was unable to leave in time to attend his family congregation for



                                                 61
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 62 of 82



Yom Kippur, and was forced to scramble to find alternative arrangements for the holiest day of

the year.

       174.    Fire Inspector Pomeranz’s ever-shifting reasons why the sukkah constituted a fire

hazard, as well as his agreeing to the solution of simply moving it to the back of the house, made

clear that he and Airmont did not genuinely believe there was any fire hazard. Instead, he and

Airmont simply disliked the aesthetic of the sukkah, which was clearly visible from the road and

a visual manifestation of Hasidic Jewish faith in a location that was too close to the mayor’s house.

       175.    At all times during his interaction with Mr. Cahan, Fire Inspector Pomeranz acted

pursuant to established custom and practice of Airmont and its Building Department to frustrate,

intimidate, delay, harass, and prevent Hasidic Jewish residents from exercising their religion.

       176.    This entire event inflicted deep emotional distress on Mr. Cahan and his family.

       177.    This is just one example of Airmont stopping at nothing to discriminate against

Hasidic Jews in every way they can.

       178.    Moreover, the religious discrimination that Defendants have demonstrated against

the Plaintiffs is all the more obvious when comparing their treatment of Plaintiffs to similarly

situated other religious groups. For example, just down the block from Plaintiffs Rabbi Berger and

Mr. Cahan is the Foster Church.

       179.    Upon information and belief, the Foster Church operates out of an entire house,

consisting of 1,799 square feet with a 1,400 square foot finished basement, in the same residential

districts in Airmont as the Plaintiffs reside and hope to operate their residential places of worship.

It sits on a 35,283 square foot lot. The Foster Church is a fully tax-exempt organization. The self-

defined purpose and activities of the Foster Church is “spreading the word of our Lord Jesus Christ,

bible readings, [and] gospel preaching.” The Foster Church is regularly attended by its



                                                 62
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 63 of 82



congregation, and has no limitations or restrictions on its ability to drive for religious reasons. The

property includes a paved parking lot, visible from neighboring homes, and a driveway with

several light posts. Despite operating as a place for religious meeting in the same residential

district, the Foster Church has received no opposition from Airmont to operate fully and freely.

       180.    In addition to the Foster Church, there are other comparators in residential zoning

districts throughout the Village, some of which also operate out of homes. They include Camp

Venture, Rustic Brook Tennis Club, Pascack Valley Learning Center, Zen Garland, Ramapo

Athletic Training Center, Ramapo County Day Camp, and Cherry Lane Elementary School. All of

these have comparable or more community impact as compared to that of residential places of

worship. The Village cannot prove how any of these uses cause less harm to the Village’s

regulatory objectives than residential houses of worship. Thus, the restrictions that are placed on

residential places of worship cannot be justified when such restrictions are not placed on similarly

situated comparators that are also permitted in residential zones in the Village.

       181.    The 2007 Code and 2018 Code were duly enacted by Village of Airmont and its

Board of Trustees and reflect the official policies of the Village of Airmont. The CDRC and

Planning Boards are delegated authority under the 2007 Code and 2018 Code to deny permits for

residential places of worship and residential places of assembly and are therefore final

policymakers with respect to the issuance or denial of a permit or variance.

       182.    As evidenced herein, Inspector Pomeranz is the enforcement authority with respect

to prosecuting building code violations and is a final policymaker for prosecuting building code

violations for the Village of Airmont.

       183.    Statements from the Planning Board and CDRC indicate that pursuant to the 2018

Code, the Rabbi Plaintiffs’ pending applications have been effectively denied and the Rabbi



                                                  63
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 64 of 82



Plaintiffs will need to restart the permitting process from the beginning, meaning the Rabbi

Plaintiffs have spent thousands of dollars for a zoning determination that they never received.

       184.    The facts stated above, including Defendants’ history of discrimination against

Hasidic Jews, their refusal to provide any guidance before architectural plans were proposed,

Defendants’ apparent refusal to grant a permit (absent court intervention) to any Hasidic

congregation that would allow them to congregate in a residential dwelling, their repeated adding

of new conditions for the issuance of a permit after previous conditions had been met, the refusal

to rule on Plaintiff’s permit requests after all conditions had been met, Defendants’ refusal to

further consider applications submitted pursuant to the 2007 Code, the City’s open-ended process

wherein Plaintiffs are required to get permission from two boards at great expense and within no

set time frame, and Defendants’ indications that Plaintiffs must begin the approval process anew

under the 2018 Code, all indicate that Defendants have dug in their heels and would deny any

applications or variance requests made by Plaintiffs.

       185.    Defendants’ actions identified herein were designed to avoid judicial review by

keeping Plaintiffs’ applications in perpetual limbo, where Defendants would create pretextual and

arbitrary reasons to avoid granting a permit with the indication that compliance with new and often

inconsistent requirements would result in the issuance of a permit. The process was designed to

avoid issuing a final determination on Plaintiffs’ applications until they either ran out of money to

pursue their application or otherwise gave up. This process was intentionally designed to evade

judicial review because Defendants’ knew from previous judicial interventions that the courts

would likely invalidate Airmont’s Zoning Codes and related permitting processes.

                               FIRST CAUSE OF ACTION
                               Unlawful Substantial Burden
                Religious Land Use and Institutionalized Persons Act of 2000
                                   42 U.S.C. § 2000cc(a)

                                                 64
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 65 of 82



                                    (Against all Defendants)

       186.    Plaintiffs reallege paragraphs 1-185 of the Complaint as if fully set forth herein.

       187.    Defendants’ actions, policies, customs, and practices, including those in

enforcement of or otherwise related to 2007 and 2018 Codes violate the Substantial Burden Clause

of RLUIPA, 42 U.S.C. § 2000cc(a)(1). A substantial burden on religious exercise exists when

government action coerces or prevents individuals from practicing their religious beliefs and the

government action is not the least restrictive means of serving a compelling government interest.

The zoning processes regarding residential places of worship and residential places of assembly

involve individualized assessments by Airmont and its officials of the proposed use of property as

part of a system of land use regulations. These actions, policies, customs, and practices were not

in furtherance of a compelling government interest nor the least restrictive means of furthering a

compelling government interest.

       188.    The Hasidic Jewish religion requires that residential houses of worship meet certain

requirements, such as having enough space to accommodate a quorum and being located within

walking distance of attendees’ homes.

       189.    Defendants’ actions, policies, customs, and practices in the handling of Plaintiffs’

applications and property use as alleged herein, including without limitation enforcement of or

otherwise related to the 2007 Code, violate the Substantial Burden Clause of RLUIPA, 42 U.S.C.

§ 2000cc(a)(1), by imposing substantial burdens on the religious exercise of Hasidic Jews.

       190.    Section 210-12.1 of the 2007 Code violates RLUIPA’s Substantial Burden Clause,

on its face and as applied to Plaintiffs, by preventing residents from hosting neighbors for worship

purposes without first undergoing a prohibitively cumbersome, lengthy and expensive approval

process. Approval was required from both the CDRC and the Planning Board, either of which



                                                65
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 66 of 82



could deny an application for virtually any reason at all. Their unlimited discretion in this regard

made obtaining approval for a place of worship impracticable if not outright impossible. There

was no limit to the number of meetings the approval process required. The various

recommendations and “fixes” to submitted plans often required spending thousands of dollars. An

applicant had to pay the fees associated with every CDRC or Planning Board meeting, including

the hourly “consulting fees” of the members of the respective boards, which regularly totaled

$1,000 or more per meeting. Although these applications were supposed to be reviewed on a

nominally expedited basis, 2007 Code includes no actual deadlines for consideration and the

CDRC and Planning Board routinely drug the process out. Failure to get the required Village

approval before using one’s home as a place of worship was a crime punishable by fines of up to

$1,000 per day or a year in jail.

       191.    Section 210-12.1 of the 2007 Code and Defendants’ related actions, policies,

customs, and practices, including those in enforcement thereof as alleged herein, do not serve any

legitimate governmental interest, much less a compelling governmental interest as is required to

satisfy RLUIPA.

       192.    Defendants’ actions, policies, customs, and practices, including those in

enforcement of or otherwise related to Section 210.12.1 of the 2007 Code also violate the

Substantial Burden Clause as applied to Plaintiffs. Rabbi Plaintiffs submitted applications that

were denied for constantly shifting reasons. Rabbi Plaintiffs were shuffled back and forth between

the CDRC and Planning Board. The process involved jumping through hoops, only to have still

more hoops appear. No matter what changes were made to proposed plans in an attempt to cure

the purported issues, plans were still rejected or subject to a pocket veto. Rabbi Plaintiffs incurred

tens of thousands of dollars in fees and expenses associated with the review process. In some cases,



                                                 66
         Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 67 of 82



their applications were pending for years. This process was intended to evade judicial review by

keeping Plaintiffs in a costly administrative limbo.

        193.    The 2018 Code facially violates the Substantial Burden Clause of RLUIPA, 42

U.S.C. § 2000cc(a)(1), by imposing substantial burdens on the religious exercise of Hasidic Jews.

Specifically, sections 210-12.1 and 210-74 imposes the same lengthy, arbitrary, discretionary, and

expensive procedural hurdles as the 2007 Code and threatens the same criminal penalties for

alleged non-compliance. Indeed, the 2018 Code imposes new impediments for Plaintiffs.

        194.    Sections 210-12.1 and 210-74 of the 2018 Code and Defendants’ actions, policies,

customs, and practices, including those in enforcement of or otherwise related to Sections 210-

12.1 and 210-74 of the 2018 Code as alleged herein do not serve any legitimate governmental

interest, much less a compelling governmental interest as is required by RLUIPA.

        195.    In fact, the 2007 and 2018 Codes and Defendants’ related actions, policies,

customs, and practices as alleged herein were intended to prevent Hasidic Jews from worshiping

in the manner required by their religion, if not to outright discourage them from moving to Airmont

in the first place.

        196.    The 2018 Code, and Defendant’s actions pursuant to this code as alleged herein,

also violates the Substantial Burden Clause as applied to the Rabbi Plaintiffs. The 2018 Code

subjects the Rabbi Plaintiffs to the same discriminatory and arbitrary approval process as the 2007

Code. Moreover, the 2018 Code contains no grandfathering clause for the Rabbi Plaintiffs’

pending applications. Statements from the Planning Board and CPRC indicate that pursuant to the

2018 Code, the Rabbi Plaintiffs’ pending applications have been effectively denied, and the Rabbi

Plaintiffs will need to restart the permitting process from the beginning, meaning the Rabbi

Plaintiffs have spent thousands of dollars for a zoning determination that they never received.



                                                67
           Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 68 of 82



Defendants’ application of the 2018 Code against the Rabbi Plaintiffs places them in a position of

beginning anew arbitrary, oppressively expensive, open-ended, and ultimately futile permitting

process.

       197.     Defendants have deprived, and continue to deprive Rabbi Plaintiffs of their right to

the free exercise of religion, as secured by RLUIPA, by imposing and implementing land use

restrictions in an arbitrary manner that places a substantial burden on the Rabbi Plaintiffs’ religious

exercise without satisfying any compelling governmental interest, and without using the least

restrictive means of furthering any alleged compelling interest.

       198.     Rabbi Plaintiffs have no adequate remedy at law for the harm and damage caused

by Defendants’ violation of their constitutional and statutory rights.

       199.     Rabbi Plaintiffs have suffered and continue to suffer irreparable harm, damages,

and injury as a result of the enforcement of these discriminatory laws. Rabbi Plaintiffs are entitled

to recover their damages and to obtain a declaration that Section 210-12.1 of the 2007 Code and

Sections 210-12.1 and 210-74 of the 2018 Code violate RLUIPA’s Substantial Burden Clause,

both on their face and as applied. Rabbi Plaintiffs will continue to suffer such damages unless the

Defendants’ acts and conduct complained of are permanently enjoined. Rabbi Plaintiffs do not

seek damages against individual Defendants in their individual capacities.

       200.     Rabbi Plaintiffs are entitled to recover their reasonable attorneys’ fees and costs

pursuant to 42 U.S.C. § 1988(b), in an amount to be proved at trial.

                              SECOND CAUSE OF ACTION
                                Unlawful Unequal Treatment
                 Religious Land Use and Institutionalized Persons Act of 2000
                                  42 U.S.C. § 2000cc(b)(1)
                                  (Against all Defendants)




                                                  68
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 69 of 82



       201.    Plaintiffs reallege paragraphs 1-200 of the Complaint as if fully set forth herein.

       202.    Defendants’ actions, policies, customs, and practices in the handling of Plaintiffs’

applications and property use as alleged herein, including without limitation those in enforcement

of or otherwise related to Section 210-12.1 of the 2007 Code, imposed burdensome requirements

on Hasidic Residents that did not apply to other Airmont residents similarly situated. These

actions, policies, customs, and practices were not in furtherance of a compelling government

interest nor the least restrictive means of furthering a compelling government interest.

       203.    Section 210-12.1 of the 2007 Code applied to residential places of worship,

including Hasidic Residents’ congregations and assemblies, by requiring approval in order to use

homes for religious gatherings and prayer. The code does not impose similar requirements on

people assembling for non-religious purposes.

       204.    By imposing additional requirements on Hasidic Residents, Defendants’ actions,

policies, customs, and practices, including those in enforcement of or otherwise related to Section

210-12.1 treated Hasidic Residents’ assemblies on less than equal terms with nonreligious

assemblies or institutions. In doing so, the 2007 Code plainly violated the Equal Terms Clause of

RLUIPA, 42 U.S.C. § 2000cc(b)(1).

       205.    The Defendants’ actions, policies, customs, and practices, including those in

enforcement of or otherwise related to 2007 Code also violated RLUIPA as applied to Rabbi

Plaintiffs in this case since Rabbi Plaintiffs’ applications to use their homes as residential places

of worship—which constituted a religious assembly under the Equal Terms Clause—were denied

multiple times on the basis of Section 210-12.1 of the 2007 Code.




                                                 69
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 70 of 82



       206.    In order to use their homes as residential places of worship, Rabbi Plaintiffs had to

seek approval from Defendants. In contrast, upon information and belief, residents seeking to

assemble for any other purpose did not require approval from Defendants.

       207.    Requiring Hasidic Residents’ assemblies, but not other residential assemblies, to

seek approval from Defendants violates the Equal Terms Clause.

       208.    Defendants have deprived under the 2007 Code, and continue to deprive under the

2018 Code, Rabbi Plaintiffs of their right to the free exercise of religion, as secured by RLUIPA,

by imposing and implementing land use regulations that discriminate against the Rabbi Plaintiffs

on the basis of religion.

       209.    The 2018 Code and Defendants’ actions pursuant to it also violate the Equal Terms

Clause as applied to the Rabbi Plaintiffs. The 2018 Code subjects the Rabbi Plaintiffs to the same

discriminatory and arbitrary approval process as the 2007 Code. This Code is specifically aimed

at Hasidic Jews who must meet regularly and cannot meet in different locations for their religious

services, in part because of their religious prohibition against driving on the Sabbath. Moreover,

the 2018 Code contains no grandfathering clause for the Rabbi Plaintiffs’ pending applications.

Statements from the Planning Board and CPRC indicate that pursuant to the 2018 Code, the Rabbi

Plaintiffs’ pending applications have been effectively denied, and the Rabbi Plaintiffs will need to

restart the permitting process from the beginning, meaning the Rabbi Plaintiffs have spent

thousands of dollars for a zoning determination that they never received. Defendants’ application

of the 2018 Code against the Rabbi Plaintiffs places them in a position of beginning anew arbitrary,

oppressively expensive, open-ended, and ultimately futile permitting process.

       210.    Rabbi Plaintiffs have no adequate remedy at law for the harm and damage caused

by Defendants’ violation of their constitutional rights.



                                                 70
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 71 of 82



       211.    Rabbi Plaintiffs have suffered harm, damages, and injury as a result of the

enforcement of these discriminatory laws, and are entitled to recover damages and to obtain a

declaration that Section 210-12.1 violated RLUIPA’s Equal Terms Clause, both on their faces and

as applied. Rabbi Plaintiffs do not seek damages against individual Defendants in their individual

capacities.

       212.    Rabbi Plaintiffs are entitled to recover their reasonable attorneys’ fees and costs

pursuant to 42 U.S.C. § 1988(b), in an amount to be proved at trial.

                               THIRD CAUSE OF ACTION
                                 Unlawful Discrimination
                Religious Land Use and Institutionalized Persons Act of 2000
                                 42 U.S.C. § 2000cc(b)(2)
                                 (Against all Defendants)

       213.    Plaintiffs reallege paragraphs 1-212 of the Complaint as if fully set forth herein.

       214.    Defendants’ actions, policies, customs, and practices in the handling of Plaintiffs’

applications and property use as alleged herein, including without limitation those pursuant to 2007

Code Section 210-12.1, imposed burdensome requirements on Hasidic Residents that did not apply

to similarly situated nonreligious assemblies. These actions, policies, customs, and practices were

not in furtherance of a compelling government interest nor the least restrictive means of furthering

a compelling government interest.

       215.    By imposing these requirements on places of worship—which constituted a

religious assembly under the Nondiscrimination Clause—Section 210-12.1 discriminated against

Hasidic Residents’ assemblies on the basis of religion. Accordingly, the 2007 Code on its face

violated the Nondiscrimination Clause of RLUIPA, 42 U.S.C. § 2000cc(b)(2).

       216.    The 2007 Code also violated RLUIPA as applied to Rabbi Plaintiffs in this case.

Rabbi Plaintiffs’ applications to use their homes as residential places of worship—which



                                                71
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 72 of 82



constituted a religious assembly under the Equal Terms Clause—have been denied multiple times

on the basis of Section 210-12.1 of the 2007 Code.

        217.    In order to use their homes as residential places of worship, Rabbi Plaintiffs had to

seek approval from Defendants. In contrast, residents seeking to assemble for any other reason did

not require approval from Defendants.

        218.    Accordingly, Section 210-12.1, as applied to Rabbi Plaintiffs, violated the

Nondiscrimination Clause of RLUIPA.

        219.    Defendants enacted the 2007 and 2018 Codes for the purpose of continuing their

discriminatory policies against Hasidic Residents.

        220.    There is no compelling governmental interest justifying zoning codes that

discriminate on the basis of religion.

        221.    From Airmont’s inception, Defendants have made countless and continuous efforts

to frustrate and prevent the development of residential properties owned by Hasidic Residents.

        222.    Defendants have deprived, and continue to deprive, Rabbi Plaintiffs of their right

to the free exercise of religion, as secured by RLUIPA, by imposing and implementing land use

regulations, including the building moratorium, that discriminate against the Rabbi Plaintiffs on

the basis of religion.

        223.    Properties owned by Hasidic Residents in Airmont face unwavering discrimination

against them by Defendants.

        224.    The 2018 Code also discriminates against Plaintiffs facially and as applied to the

Rabbi Plaintiffs. The 2018 Code places restrictions on the use of residences that disproportionately

impact Hasidic Jews. Unlike social or civic meetings, Hasidic Jews do not have the option to

regularly meet at different locations because they must meet in a place suitable for religious



                                                 72
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 73 of 82



instruction and within a short walk of their residence. Moreover, these meetings happen on a

regular schedule, unlike social gatherings which tend to be impromptu and unscheduled.

        225.    The 2018 Code also subjects the Rabbi Plaintiffs to the same discriminatory and

arbitrary approval process as the 2007 Code. Moreover, the 2018 Code contains no grandfathering

clause for the Rabbi Plaintiffs’ pending applications. Statements from the Planning Board and

CPRC indicate that pursuant to the 2018 Code, the Rabbi Plaintiffs’ pending applications have

been effectively denied and the Rabbi Plaintiffs will need to restart the permitting process from

the beginning, meaning the Rabbi Plaintiffs have spent thousands of dollars for a zoning

determination that they never received. Defendants’ application of the 2018 Code against the

Rabbi Plaintiffs places them in a position of beginning anew arbitrary, oppressively expensive,

open-ended, and ultimately futile permitting process.

        226.    Rabbi Plaintiffs have no adequate remedy at law for the harm and damage caused

by Defendants’ violation of their constitutional rights.

        227.    Rabbi Plaintiffs have suffered harm, damages, and injury as a result of the

enforcement of these discriminatory laws. Rabbi Plaintiffs are entitled to recover such damages

and to obtain a declaration that Section 210-12.1 violated RLUIPA’s Nondiscrimination Clause,

both on its face and as applied. Rabbi Plaintiffs do not seek damages against individual Defendants

in their individual capacities.

        228.    Rabbi Plaintiffs are entitled to recover their reasonable attorneys’ fees and costs

pursuant to 42 U.S.C. § 1988(b), in an amount to be proved at trial.

                              FOURTH CAUSE OF ACTION
                             Unlawful Unreasonable Limitation
                 Religious Land Use and Institutionalized Persons Act of 2000
                                  42 U.S.C. § 2000cc(b)(3)
                                  (Against all Defendants)



                                                 73
          Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 74 of 82



          229.   Rabbi Plaintiffs reallege paragraphs 1-228 of the Complaint as if fully set forth

herein.

          230.   Defendants’ actions, policies, customs, and practices, in the handling of Plaintiffs’

applications and property use as alleged herein, including without limitation those pursuant to 2007

Code Section 210-12.1, imposed burdensome and unreasonable requirements on Hasidic Residents

that made it unduly burdensome, if not impossible, to congregate in their homes for religious

purposes. These actions, policies, customs, and practices were not in furtherance of a compelling

government interest nor the least restrictive means of furthering a compelling government interest.

          231.   Section 210-12.1 of the 2007 Code imposed burdensome and unattainable

requirements on Hasidic Residents, frustrating, if not making it impossible for them to use their

homes as places of worship. Section 210-12.1 thus unreasonably limited Hasidic Jewish

assemblies, institutions, and structures.

          232.   Sections 210-12.1 and 201-74 of the 2018 Code likewise impose unnecessarily

burdensome and unattainable requirements on Hasidic Residents, by unreasonably limiting the

Hasidic Residents’ assemblies, institutions and structures.

          233.   The 2018 Code also subjects the Rabbi Plaintiffs to the same discriminatory and

arbitrary approval process as the 2007 Code. Moreover, the 2018 Code contains no grandfathering

clause for the Rabbi Plaintiffs’ pending applications. Statements from the Planning Board and

CPRC indicate that pursuant to the 2018 Code, the Rabbi Plaintiffs’ pending applications have

been effectively denied and the Rabbi Plaintiffs will need to restart the permitting process from

the beginning, meaning the Rabbi Plaintiffs have spent thousands of dollars for a zoning

determination that they never received. Defendants’ application of the 2018 Code against the




                                                  74
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 75 of 82



Rabbi Plaintiffs places them in a position of beginning anew arbitrary, oppressively expensive,

open-ended, and ultimately futile permitting process.

       234.    These substantial limitations are and were arbitrary, unreasonable, and unwarranted

by any legitimate governmental interest. As such, Section 210-12.1 of the 2007 Code and Sections

210-12.1 and 210-74 of the 2018 Code and Defendants’ actions, policies, customs, and practices

alleged herein violate the Unreasonable Limitations Clause of RLUIPA, 42 U.S.C. § 2000cc(b)(3).

       235.    Rabbi Plaintiffs have no adequate remedy at law for the harm and damage caused

by Defendants’ violation of their constitutional rights.

       236.    Rabbi Plaintiffs have suffered and continue to suffer irreparable harm, damages,

and injury as a result of the enforcement of these discriminatory laws. Rabbi Plaintiffs are entitled

to recover their damages and to obtain a declaration that Section 210-12.1 of the 2007 Code and

Sections 210-12.1 and 210-74 of the 2018 Code violate RLUIPA’s Substantial Burden Clause.

Rabbi Plaintiffs will continue to suffer such damages unless the Defendants’ acts and conduct

complained of are permanently enjoined. Rabbi Plaintiffs do not seek damages against individual

Defendants in their individual capacities.

       237.    Rabbi Plaintiffs are entitled to recover their reasonable attorneys’ fees and costs

pursuant to 42 U.S.C. § 1988(b), in an amount to be proved at trial.

                               FIFTH CAUSE OF ACTION
   Violation of the First and Fourteenth Amendments of the United States Constitution
                                     42 U.S.C. § 1983
                                 (Against all Defendants)

       238.    Plaintiffs reallege paragraphs 1-237 of the Complaint as if fully set forth herein.

       239.    Defendants have deprived and continue to deprive Plaintiffs of their right to the free

exercise of religion by discriminating against and substantially burdening Plaintiffs without a

compelling government interest, solely on the basis of Plaintiff’s religion.

                                                 75
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 76 of 82



       240.    Defendants’ laws, policies, customs, practices, and actions are hostile towards

Hasidic Residents and effectively impose a penalty on the free exercise of religion by targeting,

regulating or outlawing conduct because it is religiously oriented.

       241.    Plaintiffs have a sincerely held religious belief that compels them to meet together

regularly according to Jewish law. Defendants’ laws and actions caused and continue to cause a

substantial burden to Plaintiffs’ sincerely held religious beliefs.

       242.    Defendants’ laws and actions have deprived and continue to deprive Plaintiffs of

their right to free exercise of religion by treating religious assemblies and institutions on unequal

terms compared to nonreligious assemblies and institutions.

       243.    Plaintiffs have no adequate remedy at law for the harm and damage caused by

Defendants’ violation of their constitutional rights.

       244.    Defendants have caused the Plaintiffs to suffer, and to continue to suffer,

irreparable harm, damage, and injury. Plaintiffs will continue to suffer such damages unless the

Defendants’ actions complained of are permanently enjoined. Plaintiffs are entitled to recover

compensatory and nominal damages, as well as attorneys’ fees.

                                 SIXTH CAUSE OF ACTION
         Violation of the First and Fourteenth Amendments of the U.S. Constitution
                                       42 U.S.C. § 1983
                                   (Against all Defendants)

       245.    Plaintiffs reallege paragraphs 1-244 of the Complaint as if fully set forth herein.

       246.    Defendants’ actions, policies, customs, and practices alleged herein have deprived

and continue to deprive the Plaintiffs of their right to freedom of intimate association and freedom

of expressive association, as secured by the First Amendment to the United States Constitution,

made applicable to the States by the Fourteenth Amendment, by intruding upon the Plaintiffs’ right

to religious association and assemble for purposes of protected expressive activity.

                                                  76
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 77 of 82



       247.    In doing so, Defendants have taken every action they can think of, including the

enactment of laws, to prevent Plaintiffs from practicing their religion.

       248.    Plaintiffs have no adequate remedy at law for the harm and damage caused by

Defendants’ violation of their constitutional rights.

       249.    Defendants have caused the Plaintiffs to suffer, and to continue to suffer,

irreparable harm, damage, and injury. Plaintiffs will continue to suffer such damages unless the

Defendants’ actions complained of are permanently enjoined. Plaintiffs are entitled to recover

compensatory and nominal damages, as well as attorneys’ fees.

                               SEVENTH CAUSE OF ACTION
         Violation of the Fifth and Fourteenth Amendments of the U.S. Constitution
                                       42 U.S.C. § 1983
                                   (Against all Defendants)

       250.    Plaintiffs reallege paragraphs 1-249 of the Complaint as if fully set forth herein.

       251.    Defendants’ actions, policies, customs, and practices alleged herein have deprived

and continue to deprive the Plaintiffs of their rights to substantive and procedural due process, as

secured by the Fifth Amendment to the United States Constitution, made applicable to the States

by the Fourteenth Amendment, by denying or refusing to approve Plaintiffs’ applications for

permission to use their homes for religious gatherings.

       252.    In doing so, Defendants have taken every action they can think of, including the

enactment of laws, to prevent Plaintiffs from practicing their religion.

       253.    Defendants’ undue and arbitrary delay in processing Plaintiffs’ applications was

intended to deny Plaintiffs any form of judicial review, and instead lock them into an expensive

administrative process until they either ran out of funds to further pursue administrative relief or

dismissed their efforts as futile. This delay further violated the Village’s own rules requiring

expedited consideration of such applications.

                                                 77
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 78 of 82



       254.    This process also was subject to the total and unfettered discretions of Defendants.

Plaintiffs’ applications would have been granted but for Defendants’ arbitrary, abusive, capricious,

and biased treatment of Plaintiffs’ applications.

       255.    Plaintiffs have no adequate remedy at law for the harm and damage caused by

Defendants’ violation of their Constitutional rights.

       256.    Defendants have caused the Plaintiffs to suffer, and to continue to suffer,

irreparable harm, damage, and injury. Plaintiffs will continue to suffer such damages unless the

Defendants’ actions complained of are permanently enjoined. Plaintiffs are entitled to recover

compensatory, nominal and punitive damages, as well as attorneys’ fees.

                                EIGHTH CAUSE OF ACTION
               Violation of the Fourteenth Amendment of the U.S. Constitution
                                       42 U.S.C. § 1983
                                   (Against all Defendants)

       257.    Plaintiffs reallege paragraphs 1-256 of the Complaint as if fully set forth herein.

       258.    The Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution provides that “[n]o state shall make or enforce any law which shall . . . deny to any

person within its jurisdiction the equal protection of the laws.”

       259.    Defendants’ laws, customs, practices, policies, and actions have deprived and

continue to deprive Plaintiffs of their right to equal protection of the laws.

       260.    Residential houses of worship are necessary to allow Plaintiffs and all other Hasidic

Residents to exercise their religion in Airmont.

       261.    Both the 2007 and 2018 Codes, and the actions of Defendants in enacting and

enforcing them, have infringed upon the rights secured by the Fourteenth Amendment by

(1) discriminating against and targeting Plaintiffs; (2) treating Hasidic Residents on less than equal




                                                    78
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 79 of 82



terms to others; and (3) enforcing land use regulations without legitimate governmental purpose,

which constitute an interference with fundamental rights.

       262.    Plaintiffs have no adequate remedy at law for the harm and damage caused by

Defendants’ violation of their constitutional rights.

       263.    Defendants have caused Plaintiffs to suffer, and to continue to suffer, irreparable

harm, damage, and injury. Plaintiffs will continue to suffer such damages unless Defendants’

conduct complained of is permanently enjoined. Plaintiffs are entitled to recover compensatory

and nominal damages, as well as attorneys’ fees.

                                 NINTH CAUSE OF ACTION
                                Violation of the Fair Housing Act
                                     42 U.S.C. § 3601 et seq.
                                    (Against all Defendants)

       264.    Plaintiffs reallege paragraphs 1-263 of the Complaint as if fully set forth herein.

       265.    The 2007 and 2018 Codes and Defendants’ actions, policies, practices, and customs

make it nearly impossible for Hasidic Residents to construct a dwelling in accordance with their

religious requirements, making housing for Hasidic Residents “unavailable” in violation of the

Fair Housing Act.

       266.    Plaintiffs’ religious practices were a significant factor—if not the only factor—

behind Defendants’ enactment of the 2007 and 2018 Codes and the facts alleged herein.

       267.    Plaintiffs are aggrieved persons within the meaning of the Fair Housing Act and

have suffered damages as a result of Defendants’ conduct. Defendants’ conduct constitutes a denial

of rights granted by Title VIII of the Civil Rights Act of 1968 to a group of persons, raising an

issue of general public importance.

       268.    Defendants have caused Plaintiffs to suffer, and to continue to suffer, irreparable

harm, damage, and injury. Plaintiffs will continue to suffer such damages unless the Defendants’

                                                 79
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 80 of 82



acts and conduct complained of are permanently enjoined. Plaintiffs are entitled to recover actual

and punitive damages, as well as attorneys’ fees. 42 U.S.C. § 3613(c)(1)-(2). Rabbi Plaintiffs do

not seek damages against individual Defendants in their individual capacities.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs Congregation Kollel Meor Yosef, Congregation of Ridnik,

Congregation Khal Boston, Rabbi David Ribiat, Rabbi Moishe Berger, Rabbi Abraham Horowitz

and Chaim Cahan pray that this Court enter judgment:

        1)      Declaring that the Defendants’ actions, policies and practices, as alleged herein,

violate RLUIPA and the Fair Housing Act, facially and as applied to Plaintiffs;

        2)      Declaring that Defendants’ actions, policies, and practices, as alleged herein,

infringe on Plaintiffs’ rights guaranteed under the United States Constitution, facially and as

applied to Plaintiffs;

        3)      Declaring that, on its face and as applied to Plaintiffs, the 2007 Code § 210-12.1

violated the First and Fourteenth Amendments of the U.S. Constitution;

        4)      Enjoining the Defendants from:

                    a.   enforcing the provisions of the 2018 Code §§ 210-12.1 and 210-74

                         generally and against Plaintiffs;

                    b. Imposing a substantial burden on the religious exercise of Plaintiffs that is

                         not narrowly tailored to further a compelling governmental interest;

                    c. Treating Plaintiffs on less than equal terms with nonreligious assemblies or

                         institutions;

                    d. Discriminating against Plaintiffs on the basis of religion or religious

                         denomination;

                    e. Making housing unavailable to Plaintiffs on the basis of their religion; and
                                                  80
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 81 of 82



                   f. Further infringing on Plaintiffs’ Constitutional rights in the same or similar

                       manner as alleged herein; and

                   g. Seeking unpaid fees incurred under the 2007 Code, or punishing Plaintiffs

                       financially or otherwise for failure to pay such fees;

       5)      Requiring Defendants, including any officers, employees, agents, successors, of

any municipal, administrative, or corporate Defendants, and all other persons in concert or

participation with Defendants, to:

                   a. Take such actions as may be necessary to restore Plaintiffs to the position

                       they would have been in but for the Defendants’ unlawful conduct,

                       including but not limited to granting such approvals as are necessary to

                       allow Plaintiffs to peacefully assemble in accordance with their religion and

                       use the properties at issue as places of worship; and

                   b. Take such actions as may be necessary to prevent the recurrence of such

                       unlawful conduct in the future, including but not limited to, providing

                       RLUIPA training to Village personnel, establishing procedures to address

                       complaints of RLUIPA violations, and maintaining records and submitting

                       reports relating to RLUIPA compliance;

       6)      Awarding Plaintiffs their actual and compensatory damages to be determined at

trial, except Plaintiffs do not seek damages against individual Defendants in their individual

capacities only injunctive relief;

       7)      Awarding Plaintiffs their reasonable attorneys’ fees and court costs;

       8)      Awarding pre-judgment and post-judgment interest;

       9)      Awarding punitive damages; and



                                                 81
        Case 7:18-cv-11533-NSR Document 33 Filed 05/06/19 Page 82 of 82



       10)     Awarding all other appropriate relief as the Court deems just and proper, both in

equity and at law.

                                        JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38, Plaintiffs demand a jury on all issues so triable.


Dated: New York, New York
       May 6, 2019


                                              NORTON ROSE FULBRIGHT US LLP


                                              By:                /s/ Benjamin D. Bleiberg
                                                    Stephen C. Dillard*
                                                    D'Lesli M. Davis*
                                                    Benjamin D. Bleiberg
                                                    Jordan Campbell*
                                                    1301 Avenue of the Americas
                                                    New York, New York 10019-6022
                                                    Tel: (212) 408-5100
                                                    steve.dillard@nortonrosefulbright.com
                                                    dlesli.davis@nortonrosefulbright.com
                                                    benjamin.bleiberg@nortonrosefulbright.com
                                                    jordan.campbell@nortonrosefulbright.com

                                                    Hiram S. Sasser III, Esq.*
                                                    Keisha Russell, Esq.
                                                    Lea Patterson, Esq.
                                                    FIRST LIBERTY INSTITUTE
                                                    2001 W Plano Pkwy
                                                    Suite 1600
                                                    Plano, Texas 75075

                                                    Attorneys for Plaintiffs
                                                    * Admitted pro hac vice




                                                82
